Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 1 of 53
                                                                                              '
                                                                                          .,$.




                               YH ZXX XZX ZXX W XZW C Z C V YX                 FlUED W                                        D:CK
                                                                                                       5

                                        F0R THE SOUTHERN                               lFq 15 2222
                                       DlsrRlcrorFLORIDA                  .            klll
                                                                                         'li'l!y
                                                                                               ?.
                                                                                                J)
                                                                                                k .
                                                                                                      ...    .
                                                                                                                   -r.
                                                                                                                  7.       . .... .


     fntheMatterof                                                       CivilActionNo

     AJAFSINGH                                                                           A# 073 419 241

     Petitioner


                                                                Petition forA:w ritofHubeusCorpus
     U S.Attorney General:WILLIAM BAM
              Respondent

     ('US.AttorneyGeneral)eta1.,
          Jolm K elly                                                pursuantTo 28 U S.C 2241

                (Secretary D.H.S.)
                                     Petitiop forA W ritofHabeas Cornus.

                                       PU R SUA N T TO 28 U .S.C .2241

 '



     PetitionerK AY SINGH appearing pro se,hereby pètitionsthis cpurta w ritofhabeascorpusand
   seeksdeclaratory and injunctive reliefreview the Iawfulnessofhis,detention bythe Uiited
 *
   StatesDepartmentOfHomelandSecurity,Immigrationand CustomsEnforcement(ICE)for
   m orethan 180 daysbçcause lèE hasbeen unableto deporthim to native countryofcitizenship
     '
     and thisisthe 2nd tim e he isgoing through 90 day review process.
                                                      t
             In supportofthis petition and com plaint,petitionerallegesasfollow s:

                                                 CUSTO DY:

             Petitioneris in the physicalcustody ofrespondentsand U.S.lm m igration and Custom s
         Enforcement(ICE).PetitionerisdetainedattheKROM ESE.RVICEPROCESSIONG CENTER
                                                                                  '
                                                                                    IN                                                  .
         MIAMI,FL,pursuanttoacontractualagreementwiththeDepartmentqfHomelandSecurity.6-
                                                                                      3O
         PetitionerisùnderthedirectcontrolofrespondentsandtheiragCFV dlv --
                                                                 Casi #                                      M
                                                                                                                                  r
                                                                         Judge     -   ,- -                           ag              - -     ..
                                                                                                                                            - -
                                                                         M&tn kfp '
                                                                                  -       - --
                                                                                                            - -
                                                                                                                  -   fee pd$               .--
                                                                         Retelpt# =,
                                                                                   =--=
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 2 of 53



                                               JUC SD ICTIOM



     .
         Thisaction ari$.ses
                         .
                            under
                                ,
                                  the United Statesconstitution,theImm igration andN ationqlity Actof 1952,as
         amended,8U.S.C.'1101etseq.(TheAct),andtheadministrativeprocedlzreAct,5U.S.C.701etseq.(the
                                                 wpxi.
     Jurisdictionexistsinthiscourtpursuantto28U.S.C.2241etseq,28U.S.C.l331,theAPA,5U.S./ 701
     etseq the Declaratory JudgmentA ct,28 U.S.C.2201etseq,and the AllwritsAct,28U .S.C.1361.The
     federalQuestion statue28U.S.O & 1331,Bivens-vs.-sixUnknownFederalNarcoticAgents,403US 388
     91s.ct.199,29 1ed2d619(1971)andtheDeclaratoryJudgmentstatue
     Petitionerhasexhausted any and alladministrati
                                                  ye rem ediesto the extentrequired by law .

 '
                                                     VE N UE :
             Venuein thisdistrictisproperunder28 U .S.C.1391.Becausethe officerin chargewho m akes
     custodydecision in petitioner'scaseislocatedwithinthisjudicialdistrict,ventieliesintheUnited States
     districtcourtfortheSoqthernDist
                                   à
                                    rictofFloridathejudicialdistrictinwhichpetitioneriscurrently
                                                          '''   '                 ''      .

     detained.

                                                   PA R TIES:


     Petitionerisanativeand citiztn OJJNDIA.Petitionerwasfrstorderedm eported aboutoraround
     OCT 10rzz2002 and wJl detained. kespondenthasgonethroughthe90lt4preview process2timeswhile
     he wJldetained. Therespqmdentwtzçtaken in to custody this ffpzcon SEP 17TH .2019 and hasremained
     in theircustody continuously since thatdate.

     RespondentW1LffdM f-dl?.   Rissueàinhisoy cialcapacityastheattorneygelicryfoftheUnitedStates
     andisresponsiblefortheadministrationOfD.H S/ICE andtheimplementationandenforcementofthe
     fztlrazpw/ft?nandNatuealizationAct(IN4).Assuch,* .WILLIAM BAM hasultimatecustodialauthorit   y
     overèetitioner.
     RespondentxNbRE M OLINA issuedinhisoy cialcapacityastheö' cerinchargesatthefrtprz?c
     DetentionCenterinM iaèi,Florida.In hiscapacity hemaintainsresponsibility okerthe1c.pto day
     operationsatr.
                  rtm cDetention CenterfnM ami,FloridawLerepetitionerispresen'tly detained byICE.
     RespondentJohnKell y issuedinhisoy cialcapacityassecretal.yoftheDepartmentofHomeland '
     Security.Inhiscapacit
                         yheisresponsiblefortheadministrationoftheimmigrationlcw.spurquantto
     8US.C.1103(a)andhasultimatecustodialauthorit  y overpetitioner.
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 3 of 53




                                                 FA C TS:


     ls Petitioner,AJAY SINGH isa native ofINDIA.
     3a Petitionerfirstentered the United Stateson oraboutOCTOBER 24TH1994o
     .

     #z An ImmigrationJudgeOrderedRem6val/DeportationinOW OBER IOTH2002Qsee
          Exhibits.
                 '
     J-.. Petitionerwastaken
                         ' into custody thistim e on 5EéTEM BER 17TB2019'
                                                                        and hasrem ained
         in custody.
     5a Petitionerwason supervision.
     #.
      a Petitionerhascooperated fully with aIIeffortsby lCEto remove petitionerfrom the
         United States.Specifically,petitionervoluntary provide identity docum ents.See
         EXHIBITS.
     L To date howeverICE hasbeen unableto rem ove-Deported'petitionerto anycountry.
     K Peti
          tionerhasm aintained good behaviorwhile in detehtion,and hasabided by aIIrules
         and regulations.
     K Petition'
               er's hasbeen through the 90 dayhreview processdetained2 timets)atwhich
         tim e petitionerisstillin custody
     10.lfreleased petitionerwillreside at13371SW 51STREET,M IAM I,Fk 33176wherehis
         fam ily aw aitsforhis release.
     11.Petitipnerhasfam ily tied in the com m unity.
     12.Petitionerdoes notpose a dangerto the com m unity.
                                             '                .

     13.Petitionèris not aflightrisk.
     14.Petitionerwillreportand com plywith aIIrulesand regulaiionsofsupervision.

  ExhibitsA ttached:
                                   /%

     1. ExhibitA,DateoftheFinalOrderofDeportationon (t0/10/2002).
     2. ExhibitB,APPLICATION toobtaintraveldocuments(09/23/2019).

  Accepttheparticularindividualinquestion.SeeAgbadav.Johnascroft2002USdist.lexis15979(d.
  mass,August22,2002)(courttûwilllikelygrant''Habeaspetition afterfourteenmonthsiflCE isunable
  topresentdocumentconfirmationthattheNigerijngoveinmenthasagreedto(petitionerslrepakiation'')
  Zhou,2201,USDistLexis19050 at*7(W D.W ash,February28,2002)(government'sfailuretooffer
  specificinform ation regarding how orwhen it,expectedto obtain the necessary docum entation of


                                                    3
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 4 of 53



                                                                   L                                              '
        cooperationfrom theforeigngovernmentindicatedthattherewasnosignificantlikelihoodofpetitioner's
        rem ovalin thereasonably foreseeablefuture.
'


        4.U .S.lmm igration law sperm ittheINS to detaiù aliensfollowing a fnalorderofdeportation.See 8
        U.S.C.l231(West200i).Sections123l(a)(l)and(2)ofZ.U.S.C.provid:thattheUnitedStates
        A ttorney Generalshallremoveand detain an alien within the Ctrem ovalperiod'',which isgenerally ninety
        days.The beginning date ofarem ovalperiod can vary;In petitioner'scase,the rem ovalperiodbegan
        around Oct10th2002= nsee U .S.C.1231(a)(1)(B)(iii).Roughcalculationstellushisninetpday removal
                                                                         .
    '

        period ended atthe end ofD EC 17TH z019 see Zhou v. Farquarson,2001US DistLexis18339*2*3(D.,
        massOct19,2001)(quotingand summarizingZadvydas).Petitionèrwasdetainedby1.C.E..thistimeon
        sEl'17TH.2019 anddeportedon OCT IOTH2002the90dayreview processendedon DEC 17YR2019.
                                                      '                                           $       .

        SeeExhibits.

        5.Zadvydas.533U.S.at69970t.Thus,onremandtheNinihCircuitclarifiedthatitsqonclusionthatthere
        wasnolikelihoodofM assremovalintheforeseeablefutt
                                                        zrewasbasednotonly onthetactthattherewas
        noexistingorpendingrejatriationagreement,butalsoonthefactthattherewasaninsum cientshowing
        thatthe future negotiationsw ere likely to lead to arepatriation agreem entwithin thereasonable
        foreseeablefuture.HoM av,Ashcroft,257F.'
                                               3D 1095,1099(9th Cir.2001)
        6.Petitionerneed notm ake a show ing thatrem ovalisimpossible.See Zadvydas,533 U .S.at702             .

        (rejectingthisrequirementoftheFifth CircuitZadvydascourt).Although somepossibility ofremoval
        may exist,Petitioner'speriod ofpost-final-orderdetention hasbeen sùfficiently long such thatarem ote,
        no-specific possibility doesnotsatisfy Respondent'sburden.SeeM oham ed v.Ashcroft,2002 U .S.Dist.
        LEXIS 16179,at*3 (W .D.W ashApr.15,2002)(adoptingmagistratijudge'stindingthatgovernment
                                   j                        .                                         '
.
        didnotmeetZadvydasburdenbecause/itprovidednoinibrmationregardinghow orwhenitexpectedto
        obtaindocumentsorcooperation9om foreigngovernment).Petitionerhasshowntherqisno kignificant
        likelihood ofhisrem ovalin thereasonably foreseeable f'
                                                              uture.Respondentshavethiriy daysto rem ove
        thePetitionerswritofhabeascorpuswillissue and petitionershallbereleased on conditionssuitableto
        theIN S,which m ay include those setforth in 2 C.F.R.241.5.

        PRA YER F 0R RELIEF

        WHEREFORE,petitionerpraysthattiishonorAblecourttograntthefollowingrelief:
            1 A ssllm eiurisdiction overthism atter.declarinzthatpetitionercontinued detention isnot
              aùthorized by the FNA and/orviolatedtheFifth Am endment.     '
                                        .                         1.



                                                            4
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 5 of 53



        lssueam itofhabeascorpusdirectingRespondentimm ediately releasepetitionerfrom
                              .J

        custodv.
     3. Orderrespondentsto refrain from transferringthe Petitioneroutofthe Jurisdiction of1CE
                                                                                           -



        M iddleDistrictdurincthependencvo?thesepfoceedincsandwhiletheDetitioner
        remainsin Respondent'scustodv;and
     4. Awardpetitionerattom ey'sfeesand costundertheEqualaccess
                                                               'to JusticeActCEEAJA'')s
        aàamended-5U.S.C.5O4 and28U.S.C.2412.andonanyotherbasisjustifiedtmderlaw'
                                                                                .
        rd
     5. Grantany otherand furtherr:liefthis courtm ay deem appropriate.
                                   '       ,



  Iswearunderthepenaltyofperjurythattheabovetextistruetothebestofmyknowledge.




                                               Bv.
                                                 *       .

                                                                                  AJA YSIN GH
                                                                                 A #073 419 241
                                                   KRQM E jERVICE PROCESSW G CENTER
                                                                                       w          '
                                                                          18201 SW 12bn Street
                                                                            M inm i,FL,33194.

                         UNITED STA TES DISTRW T CO IJWF
                                       Fok Fzz, sovvHEv
                                   ZVUCFA/CF or FZ,t/AZZU
  IntheMtzf/crof                                                CivilAction No
                                               5
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 6 of 53




  A JA Y SIN GH                                                                  A# 073 419 241
  Petitioner

                            M otion to Proceed in Form a pauneris
  =
  75
                                                                            Date:M AR 15FS 2020.
  U S.Attornev G eneraletal..
  Respondent



  Hereby com esthePetitionerAJAYSINGH and Im oves the courtto perm itto proceed thiscivil
  com plaintin Form a Pauperis,Ium indigentand have been in continuous custody.

  IhavenomeunsorabilitytopayanyofIegalfees,charges,cost,ordisbursementsnecessuryto
  com m ence and prosecute this uction.

  Iswearunderthepenaltyofperjurythattheqbovetextistruetothebestofmyknowledge.




                                              Bv:

                                                                               A M F SINGH oro'se
                                                                                  A#073 419241
                                                   KROM E SERVICE PROCESSFNG CENTER
                                                                             18201 Sw 12* Street
                                                                               M inm i,FL,33194.

                                CE R TIFICA TE OF SER VICE
  IHEREBYCERTIFYthatafrzf:andcgrrectcopyhasbeenfurnished totheClerkofcourts,
  U S attorneyysOf/zccandthepartiesliste
       .                               1d below.By US.
                                                     .mailthis15Dz4F OF MARCH
                                                                          '   2020


  (1)WILLIAM BARR;                                    (4)MARCJMOORE    i,



                                               6
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 7 of 53



     U.S.AttorneyOffice,                       FieldofficeDirector,ERO/DHS
     O/fccofImmigrationLitigation;             865 S> 78thAVE, Suite 101
    P.O Box 878 Ben Franklin Station,          Plahtation,FL.33324
    W ashington DC,20044


  (2)(2fR# OFCOURTS                                (5)ICEHeadquarterCase
  U.S.DISTRICT COURT                               M anagem entUnit;
  SOUTHERN DISTRICT OF FLORIDA                 ,
                                                   U.S.DepartmehtOfHomelandSecurity;
  400 North M IAM IAUF                             Potom ac CenterNorth
  M IAM I,Ft 33128                                 500 12thStreet5*+
                                                   W ashington,DC 20536


  (3)U.S.Attorney'soffice
  U.S.DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  400 North M IAM IAFf'
  9 IAM I,FL33128




                                                            AJA Y SIN GH A#073 419 241
                                            KROM E SERVICE PROCESSW G CENTER
                                                              18201 SW 12th Street
                                                                       M iam i,FL,33194.




  Uu%DepartmentOfHomelandsecurity
  ImmigrationandCustomsEnforcement
  KROM E SER VICE PRO CESSING CENTER,
  18201SW 2Jl9Street
  M IAML FL 33194
  Attn:ImmigrationO@ cer:

                                        7
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 8 of 53




  DearImmigratiod Officer:
  lrequestthatICE review m y custody jtatuswhile talking the follow ing information into consideration,
  because1believe Iqualify forrelease underan orderofsupervision.Ihave been in detention m orethan
  180 daysfrom w hen m y orderofrem ovalbecam efinal,as1have been ordered deported/rem ove,and itis
  unlikelythat1willbedeportidtoINDIA inthereasonably foreseeablefutuw.Seedocumentsattached
  to habeas.
      1.1entered theUnited Statesin around O CT 24TH 1994 and ordered removed/deported in/around O CT
  IOTH2()0j seeExhibits.
  2.M y home country willnotacceptm y deportation orprovidetràveldocuments.See Exhibits.
                           '
  ,
  3.lam nota dangerto the public safety.
  4.1havebeen through the 90 day review process2times.

  5.lwillbereleased on supervision.
 '6.M y phdnenumberis(610)349 5737.

  7.Iwillliveat13371 SW 51S'
                           F/FFFATZZIM ; FZ JJ776
  8.1am notsignificantflightrisk.
  9.lam prepared to com ply with a11restrictionsimposed on me aspar,tofmy yelease,
      10.1willnotbea burden on the com munity orsociety onceIam released.
                                                                     j 1

  Thanksyou foryourtime and assistancein thism atter.

                                                                                     Sincerely;

                                                      7.             F                      .
                                                                           AJAYSINGH A#073 419 241
                                                           V OM E SERVICE PROCESSING CENTER
                                                                                  18201 sw 12ti1street
                                                                                    M inm i,FL,33194.




                                                      8
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 9 of 53



     To
                       ICEFieldOy ceDirèctor
                       M iamiField OFfce
                       865 &> 78 streetAvenue
                       j iten ol '
                       PlantationFl34525

                       Heodquarters Post-orderDebention Unit
                       ICEEnforcement
                       801 lStreet,NW - suite 800
                       W ashington,DC20536

                       BOARD OF IM M IGRATION A/PEALCLEFKS OFFICE
                      5107LCESBURG PIKE,SUITE#2000  ,


                      FALLS CHURCH,VA,33194



     To,w hom it m ay concerns:

     Subject:Review rùyA-file (073419241)asit'sbeen morethan 200days.

 '



          This letteristo inform you that,Ibelieve inim igration officials,officerJ.
     CAM PO from (ISAP), M -SCROCCA from Broward Traisition Center (BTC) and
                                                                    .
                                                                            '    '

     Deportationjofficer ANDRE M OLINA from Krom e Serkice Processiig
                                                                   ' Center
                                                                        *
                                           .

     (K*S PC)Unconstitutionall# Prolonged my detention forover200 days now even
          *   :
                                                        .


     afterldemon'
                strated to m ake aIIreasoqable effortsànd côm ply w ith the orderof
     rem oval, and cooperate w ith aII 3,lCE officers on m y part to m ake tim ely
     application in good faith for travel or other docum ehts necessary for m y
     departure action to be rem oved from the U.S.A :StE EXHIBIT# 1
                  O n w hiIe I.,w as under the supervision w ïth officer J-cam po from
     06/02/20ï8 @ IntensiveSupervisionAppearance Program (ISAP)reportediwicea
     week with my ankle monitoron orabout 12/13/2018.Ireceived a Ietterfrom
     (USCIS)U.S Citizenship and Immigration Servicesstated thatIneed to provide a
     Ietter from the (ERO)officeryou are reporting to,which jtates that you are
     currently in com pliance w ith yourorderofsupervision:SEE EXHIBT#Z


                                                                                Page1 of3
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 10 of 53



        '
         On 12/16/2018 Itold mycase specialistDANIA andrequestedto see officer
   J-CAM PO règarding this m atter,for m ore than 8 months officer J.CAM PO just
   ignorëd m y request to see m e and then lw as told that officerJ.CAM PO w ould Iike
                                                             '
                ..


   toseemeon09/17/2019forfirsttime.
                         ' .   .


        On 09/17/2019 he made a decision to bring me into the custody ofU.S
   Immigration and Customs Enforcemènt(ICE)withob!t reviewing orany personal
   .
                     '                                   '

   interview on m y case and officerJ.CA M PO lied to m e that ICE has determ ined-
                                       ,


   thqtthere isa significant Iikèlihood of my removalin the reasonably foreseeable
   fùture in yourcase but I've been in a direct contactw ith consulate ofIndia in New
   York and California, even they are having hard tim e in issuing m y travel
   documents.SEE EXHIBT#3

         On 12/17/2019 officerM .SCROCCA frohn BTC served me with my 90days
   review and again it w as anotherm iss-com m unication about m y traveldocum ents
   and the sam e day lw as transferred to Krom e S.P.C.Ihave neverbeen to prison or
                                       .


   com m itted any felony for last 25years in U.S.A but noF I'm detained w ith
   detaineesw ho served 20,15,10,5,3,2yeqrsin state orcountyjail.Idon'tbelong
   here it's scary and very uncomfortable'and top ofthat lwas perso/ally threaten
   by Deportation UfficesALDO MARTIN and getting harassed by the syaffotAGS
   alm ostevery day.

            During these tiM es of m y detention, Ihave not only spent a considerable
   tim'e in law library,butin addition lo that,lhave also been tryihg desperately to
   do aIIw hat Ican do'  .to becom e a better individual.To this end, Ihave attended
   Iots of classes, sucèèssfully attended sem inars ànd com pletéd course to earn a
   good m any certificates.SEE EXHIBT#4

            Idon't belong in jail,was working 15hrs a day 7days a week was trying to
   keep m yself busy. lt's not been the sam e 'since '
                                                     m y w ife's passiqg she w as
   everything to m e and l have prom ised to be a better person. I'm scared that
   Ianélord isgoing to throw everything Shat Ihave atthe apartmentand there is
                                                                 ?
   lotsofstuffthatbelong to m e and my wife,Iotsofpictgre,docum ents,membries
   thatlcan't afford to lose.


                                                                             page24 3
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 11 of 53




         l m iss m y m other in law and l'm concern about her health already been
          '        '       .                        .

   here m ore than 200days.I'm not a bad'person. Iw as not really aw are about the
   im m igration process because every àttorney gives m e different anjw ers and w e
                       .          1                                   ,

   db know that im m igrayion Iaw is so com plicated w hich is '
                                                               the reason ldidn'ttake
   care of m y papers in tim ely m anners that's w hy Iended
                                                           I up her e.I've been paying
                                                                                      '
                                                                                  .

   taxes for Iast 25years and have been an im pe tant m em ber of the Iocal
                                                        .   .            ST
   cbm m unity and currently renting an apartm ent at 13371 SW ,51 M IAM I, FL,
   33175.5EE EXHIBT#S

         That's aIIIhave to say and Itruly appreciate your tim e to read m y letter.l
   wouId be realiygratçfulifyou could review myfile and help me releasefrom this
   detention center.


   Regards,
   AjaySingh
   A#073 419 241
   Krom e Service Processing Center
   t8201 SW 12thstreet
   M iam i,FL,33194




                                                                            Page 3 of3
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 12 of 53
                                                                                       f I'
                                                                                          ///#R. /

                                tonsulate GeneralofIndia
 To w hom itmay concern'
                       .

 Sir/Madam
 My nameisAjaySingh.IwasborninPunjab,India.I'm ci
                                                tizenofIndia.
 Ihave been in The United StatesofAmericafor26years;Ihave socialsecurity r11 .1rr11
                                                                                  :)e1*XXX-XX-XXXX.I
 have been working and filing taxessince Ihave been here.Now I'm underim m igration proceedings.

 Itherefore kindly requestyou to issue new traveldocum ents.

 Thankyou,
 AjaySingh
 Alien# 073-419-241
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 13 of 53
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 14 of 53




    M              V AY R < klg rH c           P.*Rn G ''.AeA IN NATIO N AT.TW STA T U S
                                                       #T
                                                   lr- c m           ow




                          7    .
                               .     .a n V #
                                       .                    .        y4
(
i
I!  ,,..   .-
            k
            .
            '
               -
                ,t.
            li..u A
                  ..1E,
                   -
                               ' :J,. .îyVI
                              ;.   ,
                                         X /. .
                                           .
                                            .
                                              .    ..   #
                                                        .#z.
                                                        .
                                                           '
                                                           !.r,
                                                              z ...
% W qkx
      X VW XV ,
              XTaXX'S                                                         -   .
A K*TRKRYM AW A .NY                    .       G                A
                                                                    v,ox 8w ./7z , ,.9w:4-z-VM P-
                                                                          -
                                                                                      .
                                                                                                CW
           W W WKW X N VW A.
                           h* W W PWW PW--' VX W                                      .       *
œ          w

< .
  !u
                   vwxv
                      - wxaosw,ww of,z sa14,nu,.;@MJ, IUA G,
                                          Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 15 of 53

'



                                                                                                                                                                                          Flkx
                                                  o've..                                                                                                        v os eAsseosT
                                                      AA-Aa
                                                          zeo- ja                               INsoaMv loN Fonm AvsuDocuMeN                                                                     wssxZXW jg >
             l                                    V:-4- .
                 ..                                       a J'n F                                    S1slG                                                                             ..cjvjzEssiMr/N           j
                                              a. ow as..
                                                                 B* tI*RD oa KwowN eg
          ..
             j
             .                               s. owxsop
          à
          Jf                                y. a -2-
                                                   ,'&ws-lou
                                                           zy? z            svs
                                                                              s                                         ..
                                                                                      s.a/ - eoxpusx- xm a9onscvsDK josvo sh             e.cs'M ssorrv
          i                                ..w-            y-        /8o      +
                                                                     sc- vopoosossmvs              sao,svwxcswxop,,-sc-v,oxorp-cs- s, e
                                                                                                                                      aoM1'
                                                                                                                                          H'
                                                                                                                                           s

                                          #@ Ip c'nzewel
                                              .    A/74-/'so'
                                                          + -sv
                                                              nsvr- oa couvrwvosm svu expux x Irxww nAu zso,x Axv oousv'w ,ssow o..I.s Axo e
                                                                                                                                           ocs
                                                  O' NAmzaxuzxmox osr
                                                                    m sm         .
                                                                                 rs.u.ss...os-rwviuowc- xssmwxsAcovtneo.
          j                                                                '                                                                                                                            < - DM os
          1                                                          oxs o ooxvssrv- slosarrexowxce          sxs..r.s exv vuoco oxs ..00.- -                                                     % 'wo'A
                                                                                                                                                                                                       e D,.<
                                      ''. Oeeoe tocxw
                                          N'-ee loxacsx ts                                                                                     osFogsloxcsuRcsss :cutlDeDAO M D                     cosorD.
                                                                                                                                               Reuaem scs- oxvA lclsMAYHA

                                  #0/9 s v
                                  4a twsv psRM A&O
                                                                                      y pgy
                                                                      RESIDENCS- covm yoe crr- sslp(show- - nr- - nce
                              - . - --- ,-',-                         --- z             ,  >w z ,   t-- - - - - -.-z .--- -,- - - ,-.-
                                                                                                                                                   3zo                             ,
                                                                                        . - -,-- --
                                                                                      -- - ..-- -
                              '                                                                                                                                                    om oFeum v lG otl-                    *vxve
                           l5' ptAceopsvruy o
                          Te;'    oxxs
                                                                             usa so so av.s      Zo5'                    77-1                                                             Jô-Z' -.ZF
                      '                   i
                                          %*b?*'
                                              p MV D Yetxceov
                                                       ecmyo ls
                                                            ATcs
                                                               suouFxml
                                                                    cs-vm Nu
                                                                           sMsenoF
                                                                               cs,èe
                                                                            snvl    ASmSeOR
                                                                                   ou     vcTelRlhf'
                                                                                             ot    iC
                                                                                                    .E
                                                                                                    '-RTI
                                                                                                        FICA
                                                                                                        ls e'I
                                                                                                             X Bm
                                                                                                             -v   ls-m .ecupp
                                                                                                                Nuxs       annccm- oop-x
                                                                                                                                     Rv =gsauv
                                                                                                                                           -
                          '           '

                                          ANoolacsx'h                                                                                .

                  17'Df
                     *DPO- MMA-VSN
                        NPT.     xoF-  vx
                                    va outoocvr
                                          uxeuw-
                                               onron
                                                 pxsspexs
                                                        oasmv
                                                           p- wvsvp
                                                                 o.so
                                                                    xps
                                                                     m vx'
                                                                         r
                                                                         osvzos
                                                                           Rouvsss o xo
                                                                                xovu    oa
                                                                                     Avis sc
                                                                                         uc asso
                                                                                           uwnx x-e
                                                                                                  uxer ls
                                                                                                   xvxo w).I
                                                                                                           ms
                                                                                                           Niau
                                                                                                              Os
                                                                                                               Aa
                                                                                                                =sc
                                                                                                                  y BTeE.
                                                                                                                  wH    ReVSR
      '                           *Hr- = oaezclyssx xo.snvsqow,wsax,wxowsensrruAsosvxxsoiwsv -xoosoocuueuvlvzv ivowHv sec- e
      ;
      I                           ovv.
      I
     l
      l
     / v,.sxnfsa.
                sx.xs                                                                 .           ow= ogsravs                                      puAzeossm.rs                              '''
     '
     l
                                           Y-Lp                       .
                                                                       Slzvp ,l                                                                l -                               Rw5M . /m                             r.o
                              Pm                  w -m - vns          '

     '* . MOTHSR'S MAV- NAMS
                                                                                                       .   y
                                                                                                  DA> oF BIRTH
                                                                                                                                               z   eG ce oF BIRTH
                                                    *MA                          K Xl#                                                             l                        .Fw          x /AJ X
    '                 PRS/BNTADDRR Q                                                             -
                                              .   pxzz- z                                        xz/m J                     w                  .
    *. NAR R LATIONSH .ANDAP- SSESogasn w ssAB oAD
    2
    l
    ;                                                                                                                   .                           -- .. --.   --------
                                                                                                                                                                                                    .           - --
                                                                                                                                                                                                            .-. .
    1
    E
    -----.
             PRE- -                           *
                                          -----
                                                  SLY           -.
                                                                     D G CLUDSD
                                                                          . ------.   ..
                                                                                                      Q M PORTED
                                                                                                                                          ..
                                                                                                                                     D V QUIREDTODEPARTFRY THEUNIR D3TAIEB
             OM                                                                            WA    .                                                                          T9                          .
                                                        >-                                                                                               '                                              co
        K YAW e                                         FRW ERM AE- p,IN FDIM MORA BUBLI INM                                          NINTN%O UNN X * 112 ARAMDNALSUY QCT.

    /ORcm#FM:Def?No.IFm,GI
                         VEDATESANDPLMES.
                         .
                      z/J                           .      z .N
                                                                      .
                                                                                 s /zx S . y,ow
                                                                                 z                                                                                         sm g            .
               '<                                  &zL A*DPR- STAw ReM oFspvss,ANDDA= ANôPCM EOFMAR> e
          pkvk g                                                              vp    yy. z g. 2 oo $                                                                              < C &5 ; 7                                    v
                          #A*                      ke   *M * : OFAtLCHIO REN
     '
    .


     .(2. .;                      a
            1:.,
       .'11.:
    'k$;       :
               -?
                ''qq'
                    ?.r
                      7
                      ..'.
                         ,
                         t
                         c.
                          t)
                           2:
                            .:'
                              -
                              :
                              ..rf
                                 i.
                                  r
                                  i
                                  g--''.
                                       -.
                                        2;'
                                          ;'
                                           .
                                           ;
                                           .
                                           :-r
                                             jJ.....-.                                          . .                                        -. .                    c
                                                                                                                                                                   -      '..                               .-
                                  .
                                  .
                                      T(
                                       J. -) .J .M
                                                 . JfL%P-c.
                                                          MY...A.e##D
                                                                    ./V                                    - ..
                                                                                                               '
                                                                                                                      Mu.. .... .
                                                                                                                   M D.         :0F M
                                                                                                                                b ..
                                                                                                                                 .
                                                                                                                                      RN
                                                                                                                                      .
                                                                                                                                         R >
                                                                                                                                           y,.
                                                                                                                                               yo lx     a   p u a    u
                                                                                                                                                   . . ......x.. .... .
                                                                                                                                           .. . . .. .
                                                                                                                                                     .
                                                                                                                                                                        oy vs  a u
                                                                                                                                                                           ........... ....             ..... .. .
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                     u..s.....su,
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 16 of 53




                                                              \
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 17 of 53
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 18 of 53
                                                                                                             #f/l
                                                                                                                Jf#'
                                                                                                                   7--
                   '
             j .       %
         @                                                                     U.S.DepartmentofHomeland'Security
                                                                               U.S.Citizcnship andImmigration Seniccs
    July 10,2019                                                               NationalBlmctitsCenter
                                                                               P.O.Box648004
                                                                               Lcp'sSunlmit,MO 64002

                                                               JzmART
                                                                    Ah.
                                                                      %e
                                                                        u.s.Cj
                                                                            = tjzenship
                                                               v
                                                               a   ..,.
                                                                      z
                                                                      .
                                                                        and Im m 1*gration
    AJAY SINGH                                                  d4.osloo* Services
                                                               -+e
    PO BOX 161894
    M IAM I,FL 33116




                                                                               1
                                                                               !
                                                                               4
                                                                               ,
                                                                               -
                                                                               1
                                                                               --
                                                                                1
                                                                                .
                                                                                4
                                                                                !
                                                                                1
                                                                                -
                                                                                !1
                                                                                 4
                                                                                 !
                                                                                 (
                                                                                 ,
                                                                                 !-
                                                                                  !
                                                                                  111II11I
                                                                                         l
                                             REQUEST FoltEVIDENCE
    DearAJAY SINGH :

    W hy W eAreW ri,
                   tizlgYou
                                                                     f

    OnDecember13,2018,you submitvdyourForm 1-765,Application'
                                                            fyrEmploymentAuthorization,
    undercategoryC-18.W eneed m oreinformation from you in ordertoli'kake adecision on yourcase.
    Pleaseread thislettercarefully and follow a11oftheinstnzctionsbelow .

    W hatYou Need ToD o

    You mustprovide thefollowing infol-
                                      m ation:

              Providean updated photocopy ofa1lpagesofFon'n l-220B,OrderofSupervision, inclvuding the
              PerspnalReportRecord dem onstrating yourcompliancewith theorder'sreportingrequirem ents.

              NOTE:By itself,reporting 6n aFol= l-220A,OrderofRelease on Recognizancé, and/or
              Subm itting aliorm 1-246>Stay ofDepol-tation orRemoval, isnotenough to establish thatyou
              areeligibletoapplyforemploymentauthorkation.
              lfyou arereporting by telephone,you w illneed to providealetterfrom theEnforcententand
              RemovalOperations(ERO)officerthatyou arereportingto,whichstatesthatyou arecun-
                                                                                           ently
              ii&complianccwithyotlrorderofsujervision.
              li-youareundertheIntensiveSupervisionAppearanceProgram (ISAP), you willneed to
              providea letterfrom theERO officeryou arereporting to,which statesthatyou arecttrrently in
              compl
                  --
                     iancewith yourorderoftsuper
                                             -
                                                vision.               '
    ..                                                                     1
                                                                           t
    You muststlbm ita11oftherequested evidence attm etim e..lfyou submitonly partoftheevidence,
    wewillmakea decision based on theevidencethatyou subm it. W ewillnotconsiderany evidence

    NBLl765NBC!76XXl115j58G(COURTESY COPY)                                                                       www.uscis.gov
'
                                                                                                                                             .,j
                                                                                                                                               ;,.,...                                                                                                                                                                                                                                j
                                   iljt-xyqr.:j!jr.,
                Case 1:20-cv-21580-JEM                   Document 1
                                                                  ' -'-Entered
                                                                       -**---'r'kf
                                                                                 i:
                                                                                  1
                                                                                  i!
                                                                                   :
                                                                                   yhs
                                                                                     r-
                                                                                      w
                                                                                      )
                                                                                      :33îs:''-''-sson
                                                                                                    .-..'
                                                                                                   ....-...
                                                                                                            FLSD
                                                                                                                      -''' -sq...........- -
                                                                                                                 Docket   04/15/2020                 Page 19 of 53
                                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                     j
                       z        '... .             -
                                                   r
                                                   --q
                                                     -
                                                     !i
                                                      !i
                                                       ,          .               t
                                                                                  lr
                                                                                   v
                                                                                   f
                                                                                   /  k
                                                                                      i
                                                                                      y
                                                                                      E                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                     .
                              -tk
                                j
                                l                    k
                                                     )        y            .      :
                                                                                  .         k/                                                                                    .                                                                                                                                                                                                  h
                                                                                                                                                                                                                                                                                                                                                                                     ;
    .
                      '   .                  .
                                                              ?
                                                              ;
                                                              !                           l
                                                                                          p l: ûl1
                                                                                                 -/.                                                                                  '                                           .-,                                                                   v
                                                                                                                                                                                                                                                                                                        Fc
                                                                                                                                                                                                                                                                                                        U'
                                                                                                                                                                                                                                                                                                         %
                                                                                                                                                                                                                                                                                                         gkjpNvI
                                                                                                                                                                                                                                                                                                         l   l gu iEMl
                                                                                                                                                                                                                                                                                                                     D  ,
                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                     '
                                                            4
                                                            -
                                                              .
                                                                                          r                                                                                                                                                                                                             33116
                                                         'e 7
                                                            .                             )                                         y r. -                                                                                                                                                              AU(.
                                                                                                                                                                                                                                                                                                           1.cajg
                                           tr%.'.   y
                                                    A%4
                                                Ji.l.!,
                                                     ;
                                                 ''' .
                                                   vw';1
                                                         . ,.
                                                                                       4
                                                                                       3(:                                           #Zg,
                                                                                                                                        r.                                                                        '
                                                                                                                                                                                                                  Fo
                                                                                                                                                                                                                   -a
                                                                                                                                                                                                                    tr-
                                                                                                                                                                                                                      eL
                                                                                                                                                                                                                       p.
                                                                                                                                                                                                                        c
                                                                                                                                                                                                                        v
                                                                                                                                                                                                                        î
                                                                                                                                                                                                                        z
                                                                                                                                                                                                                        l
                                                                                                                                                                                                                        s
                                                                                                                                                                                                                        xe
                                                                                                                                                                                                                         l,
                                                                                                                                                                                                                          'c
                                                                                                                                                                                                                           i,
                                                                                                                                                                                                                            -.                       ...,s.......,.....                                 AM1O U'gN:o m                                                            !
            .
                                                    .
                                                     x Jj  ,                           M IJC!,.
                                                                                              /Vz.z,
                                                                                                   z/ #?                            .,
                                                                                                                                                                                                                              :a2e                                ..
                                                                                                                                                                                                                                                                   acoss                                  +,
                                                                                                                                                                                                                                                                                                         -- ..wm..w--w .,                                              ,
                                                                                                                                                                                                                                                                                                                                                                       ,            ...
                                                        !
                                                        p
                                                        j                             ;
                                                                                      )                                                                                                                                                                                                                 R21o4H1caee -a-j<
                                                                                                                                                                                                                                                                                                                      ..=-                                                     .
                                                                                                                                                                                                                                                                                                                                                                               ww.
                                                                                                                                                                                                                                                                                                                                                                                 J   .
                                                           é                          )@
                                                                                       .                                                                                                      -             ''                                       2.                       -''-
                                                           j                         .)                                        .             .                                                                                                                               ......o.             . ........ . .                      ...     =                                t'-h'
                                                                                      ,                                    x
                                                           )
                                                           '
                                                                                      .
                                                                                      j                                #.                                       '                                                     .
                                                           )
                                                           i
                                                           g
                                                           .                          l                                .                               .
                                                                                                                                                                                                                                                 ..,                       .                             ö k
                                                                                                                                                                                                                                                                                                           '                                      gg        -
                                                              .                                                            N.
                                                          't(                                                                                                                                                                                                     .
                                                           à                                                                                                                                                              .
                                                           (                                                                                                                                                                      XA                      -                                              '
                                                                                                                                                                                                                                                                                                                 a,.e
                                                           j                                                                                                                                                                                                      .
                                                           I
                                                           k                   ,
                                                                               .-.t.,.?                                                                                                       . .
                                                                                                                                                                                                -...                                             p                           ay y
                                                                                                                                                                                                                                                                                z ynj,ja t,a.v,s,s g.s o
                                                           j                                                ..                                                                    x z xzu                                          :.a jj .s u s                                                                   .                                            .. .,
                                                          ii                                                   *                    ..            .,.4p...o-
                                                                                                                                                 ..                               .                                                                                                                                                         .                              j
                                                          j
                                                          t
                                                                       '                                                                #
                                                                                                                                                                      /
                                                                                                                                                                               g jj()g (. yb'
                                                                                                                                                                                         t!h
                                                                                                                                                                                             eeg g y y j.p . y s y g rjy ; s 5 r s
                                                                                                                                                                                            .&v
                                                                                                                                                                                              I   .      -
                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                              'px; L.5 7-o y ()a w g.q's                                                                                                                                                   l
                                                          !
                                                          l
                                                          i                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                           j
                                                          tr
                                                          j#'                                                                                                           52
                                                                                                                                                                         .2
                                                                                                                                                                         ,.:
                                                                                                                                                                           s;wg : : J-1.z
                                                                                                                                                                          q.                                  uc.
                                                                                                                                                                                                                y.w
                                                                                                                                                                                                                .
                                                                                                                                                                                                                a =wrzu
                                                                                                                                                                                                                      . .-o.
                                                                                                                                                                                                                          am
                                                                                                                                                                                                                           u- z-
                                                                                                                                                                                                                               s.y g ..g g . N.y
                                                                                                                                                                                                                               a.                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                           j
                                                          1                                                                                                                                           '.-
                                                                                                                                                                                                      .  '                                       '                                      h'                                                flf ..ê
                                                                                                                                                                                                        . $
                                                          t'*'m-'''                                                                                                                                     ''
                                                                                                                                                                                                         D'                           ''                                          r.. - ...-.p.. .. .. .         ..
                                                                                                                                                                                                                                                                                                                  -u......
                                                                                                                                                                                                                                                                                                                         s..
                                                                                                                                                                                                                                                                                                                          .m..
                                                                                                                                                                                                                                                                                                                             .....,
                                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                                   .....
                                                                      m'
                                                                       w   y-.
                                                                           . w---.-,.... ,.uu .,. .                                         . . . ..- . . .
                                                                                                                                                                          ,   w.,r:..;
                                                                                                                                                                                     ..yj
                                                                                                                                                                                        ,
                                                                                                                                                                                        ..j
                                                                                                                                                                                          y.ty             (.,
                                                                                                                                                                                                             .
                                                                                                                                                                                                             j
                                                                                                                                                                                                             .
                                                                                                                                                                                                             jvj..
                                                                                                                                                                                                                 yjam..       .
                                                                                                                                                                                                                                  . ...
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                 j...m-   - ..-


                                                                                                                                                                                                                                                     .- , -
                                                                                                                                                                                                                                                                       .--


                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                           . .. . . .. .
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                               .'. .
                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                    . ...

                                                                                                                                                                                                                                                                                                   .;    ,
                                                                                                                                                                                                                                                                                                           '.        .
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                    ,. .,k ...
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                          rr'r.
                                                                                                                                                                                                                                                                                                                                             ,;
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                         ' '' ' rrc
                                                                                                                                                                                                                                                                                                                                                                .. ,
                                                                                                                                                                                                                                                                                                                                                        k . :..- ..s
                                                                                                                                                                                                                                                                                                                                                                    mk
                                                                                                                                                                                                                                                                                                                                                                    ' .
                                                                                                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                        .,.,. ..
                                                                                                                                                                                                                                                                                                                                                                          uw *1
                                                                                                                                                                                                                                                                                                                                                                     <.:.)q .
                                                                                                                                                                                                                                                                                                                                                                               .   yy
                                                                                                                                                                                                                                                                                                                                                                                    ....
                                                                                                           z
                                                                                                           a                                      ''
                                                                                                                                                   r-                     ...                 -        . :,
                                                                                                                                                                                                          .v'..       .
                                                                                                                                                                                                                              '. ..
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                             -
                                                                                                           j
                                                                                                           y                            . -                           .                                                   @                                .'
                                                                                                                                                                                                                                                           ''' # a' .                                               e @             #              .'
                                                                                                           h                                                 @                                                                                             ..
                                                                                                           j  * compl ét, itemé-l    .,  7'
                                                                                                                                          2,ariua.      ,,. . ', i                                                                                          ' 'sighatuié
                                                                                                           t                                                     .'
                                                                                                                                                                  .- '.' q'   .                                                                           ' Ak.  *' '                              '                              '.              ..''''a;.
                                                                                                                                                                                                                                                                                                                                                          '.  ,.
                                                                                                                                                                                                                                                                                                                                                            :ï%'.
                                                                                                                                                                                                                                                                                                                                                                7.
                                                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                                                                                  'L.
                                                                                                                                                                                                                                                                                                                                                                    '.
                                                                                                           ! 's pr
                                                                                                                'i;.tyou
                                                                                                                  n    fr
                                                                                                                       t'.name
                                                                                                                            &.)''.. ï
                                                                                                                                    .4n
                                                                                                                                     ;'..'d àd
                                                                                                                                            '...>dr
                                                                                                                                                 fA q
                                                                                                                                                    '''sà..'
                                                                                                                                                          o. .t
                                                                                                                                                           n   lthe'
                                                                                                                                                                  ' -t
                                                                                                                                                                     pv.er
                                                                                                                                                                         à
                                                                                                                                                                         ..e'
                                                                                                                                                                           t.. . '.
                                                                                                                                                                                  -F
                                                                                                                                                                                   1. .
                                                                                                                                                                                      r'..'
                                                                                                                                                                                          ''. '                                                                                                                                                         Q.JAg  mt'
                                                                                                           5              '
                                                                                                                          that'  .'
                                                                                                                                 W''
                                                                                                                                   evè,a
                                                                                                                                       ''i'f'
                                                                                                                                            é  tquC
                                                                                                                                                  .
                                                                                                                                                  'rn''.
                                                                                                                                                      thé  -
                                                                                                                                                           #ard,tt.
                                                                                                                                                                   p'yf6u. -.  '...v z ...
                                                                                                                                                                                 '' .'  :x' .-'.- . '.  .,
                                                                                                                                                                                                      , . '. '            ,.
                                                                                                                                                                                                                             ''             .: -          '.7. .'     X '                                                                          . ''.''':
                                                                                                                                                                                                                                                                                                                                                           4' '
                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                .sZ'-' A.
                                                                                                                                                                                                                                        .dd
                                                                                                                                                                                                                                          .resséë  .
                                                                                                             5             '
                                                                                                           !
                                                                                                           j         SO
                                                                                                                     . ac  . h'.this.'      ..,          .,  .;of.,               ..' .t...                                .;      t.e.zf    ïver.
                                                                                                                                     c.àrd.t. g4,;'th.
                                                                                                                                                     , .ba
                                                                                                                                                     .é:  .d.,
                                                                                                                                                             k'    t.
                                                                                                                                                                    .e,m!
                                                                                                                                                                    h   ..ai.
                                                                                                                                                                            l
                                                                                                                                                                            p i
                                                                                                                                                                              ec ,
                                                                                                                                                                                 .
                                                                                                                                                                                 ey       '
                                                                                                                                                                                          ;;.
                                                                                                                                                                                           ..
                                                                                                                                                                                            'j
                                                                                                                                                                                             .
                                                                                                                                                                                             'ut,jaya
                                                                                                                                                                                                 .    . w. t
                                                                                                                                                                                                           p.jjnxawa
                                                                                                                                                                                                                 ,  my.. ' . c..og
                                                                                                                                                                                                                                .       ,
                                                                                                                                                                                                                                        .roé
                                                                                                                                                                                                                                           ..l   y
                                                              .                                            ;       * At..t. ' th. ffont.  if
                                                                                                                                           -' t-zp
                                                                                                                                                 '.ade  T ;mi
                                                                                                                                                       . per    té. 'J. ..'.'  ..: ..'' $
                                                                                                                                                                              :'           ( k.'. .!'..
                                                                                                                                                                                               ;            ..   . '.
                                                                                                                                                                                                                    ' .:
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                           ,. '. '.'a'
                                                                                                                                                                                                                                     ). '
                                                                                                                                                                                                                                      ' .
                                                                                                            y .'
                                                                                                               OrOn
                                                                                                                  '     #..       ..                                                                              .                   . a                    ,         .
                                                                                                                                                                                                                                                                       (. ..       . ., . -        v . ..,
                                                                                                             1.Artiol
                                                                                                                    : A d  e
                                                                                                                           s s
                                                                                                                             e    9.                                                          .'.-y .                                                      .. ,
                                                                                                                                                                                                                                                           ,     .   s..
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                  kèryadùressbiloW: I:I.
                                                                                                                                                                                                                                                                                   .         .    .     . ,....
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                           '. . .. .I
                                                                                                                                                                                                                                                                , fYEs,én
                                                                                                                                                                                                                                                                  ' .
                                                                                                                                                                                                                                                                            terdeli
                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                       Np
                                                                                                                    .   k.
                                                                                                                        .  .  ';L
                                                                                                                                r .               p., . ..,                       .       . . ..   .
                                                                                                                                                                                                  ..          . , .. .
                                                                                                            .                  .             .
                                                                                                                                                j          .!    ..
                                                                                                                                                                     Q
                                                                                                                                                                     :
                                                                                                                                                                       .
                                                                                                                                                                       :                          .
                                                                                                                                                                                                                          y,é
                                                                                                                                                                                                                          .                                   '
                                                                                                                                                                                                                                                                                                           .,                                '
                                                                                                                               !
                                                                                                                                             /  % ,. . .'
                                                                                                                                             -..: K
                                                                                                                                                                                                  ,';                     ..                                                                                                    '
                                                                                                                                                f.. .
                                                                                                                                                '                     .œ. . .'..- ,..   .. ..                     : .>
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                            : . . lL'..
                                                                                                                                                                                                                                                          o..                                            2        '1 .
                                                                                                                                                                                                                                                                                                                     ..                                     .
                                                                                                                                            , ,
                                                                                                                                                          . (zj
                                                                                                                                                             z
                                                                                                                                                               . .
                                                                                                                                                                          ..
                                                                                                                                                                          ':2' .; ' .&eZ.y
                                                                                                                                                                                         'é'a.' ,$
                                                                                                                                                                                          -.
                                                                                                                                                                                          .                                                                ... 1
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                . .. .  '                                                             ..s,.; ., ,
                                                                                                                                                                                                                                                                                                                                      ;         j
                                                                                                                '' .
                                                                                                                                                                    t X  .r ......
                                                                                                                                                                                 '
                                                                                                                                                                                 .
                                                                                                                                                                                 e ',
                                                                                                                                                                                    4/
                                                                                                                                                                                     1
                                                                                                                                                                                     5.'
                                                                                                                                                                                       .., *> . '..'                                                        .. i.:    '
                                                                                                                                                                                                                                                                      Z
                                                                                                                                                                                                                                                                      ..'.   à.'                                                           '..:..
                                                                                                                                    .            ...    ..,
                                                                                                                                                              . '-' .
                                                                                     ;:L                       '                                            . . ..t., .7         '
                                                                                                                                                                                 . :
                                                                                                                                                                                   r       .                                                                 .   !,' i   ?:
                                                                                                                                                                                                                                                                          '''...'.                         .                     . '''.'w''...:.. ..
                                                                                                                                .
                                                                                                                                             .'                            *1:
                                                                                                                                                                             1L''Z ,' i
                                                                                                                                                                             .         ..        '.                                                          : k     S '
                                                                                                                                                                                                                                                                       .                                                                                                       .
                                                                                              ''
                                                                                                                                .
                                                                                                                                                       .'t'...'''.g%7'.L
                                                                                                                                                                       ..
                                                                                                                                                                        ....
                                                                                                                                                                          :..
                                                                                                                                                                            ;....w
                                                                                                                                                                                 .;    t);,. .
                                                                                                                                                                                  .r''.:     .. .;
                                                                                                                                                                                              )..J.
                                                                                                                                                                                                      !'....::'
                                                                                                                                                                                                      :
                                                                                                                                                                                                g.ggjjj
                                                                                                                                                                                                    .    ..
                                                                                                                                                                                                          jc.ù,yy 'pj .  '.: ,    ..... ..
                                                                                                                                                                                                                                          ..j.u yxoj  .
                                                                                                                                                                                                                                                      jzy.t  .
                                                                                                                                                                                                                                                           .. - .
                                                                                                                                                                                                                                                           Maj.ékpjvys
                                                                                                                                                                                                                                                           .)
                                                                                                                                  .                                          ,     ..     .                                                                 ..
                                                                                                                    ..                          .
                                                                                                                                                                                                                                                          èr,uMailt.
                                                                                                                                                                                                                    r
                                                                                                                                                                                                                    è   .                  . .n.  Rdgik
                                                                                                                       ,          ..
                                                                                                                                   '
                                                                                                                                   .
                                                                                                                                          : ';
                                                                                                                                          '            :. ; ! '. : ''                  . ..' ...0:l.A
                                                                                                                                                                                                c
                                                                                                                                                                                                :   hd
                                                                                                                                                                                                     éu
                                                                                                                                                                                                      uk
                                                                                                                                                                                                       iéi
                                                                                                                                                                                                       iag  jria
                                                                                                                                                                                                              nk't
                                                                                                                                                                                                                 iu
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  ureRektrl zieiDelivery .    o.' négëi,ter#t.   pall Fne
                                                                                                                                                                                                                                                                        'str/ctet
                                                                                                                          .
                                                                                                                                 .        ) ë ..
                                                                                                                                               :1
                                                                                                                                                ...
                                                                                                                                                  .
                                                                                                                                                  .r.  .
                                                                                                                                           1. $Jj.k. t .. .
                                                                                                                                                          z.
                                                                                                                                                           ..
                                                                                                                                                           .'.
                                                                                                                                                             ,.
                                                                                                                                                              .
                                                                                                                                                              2,:.,
                                                                                                                                                                  w..
                                                                                                                                                                    .
                                                                                                                                                                    g      , .
                                                                                                                                                                          .. ,  .
                                                                                                                                                                                .  !
                                                                                                                                                                                   . .       :
                                                                                                                                                                                             ;'ë
                                                                                                                                                                                               ,UJ,tg/djjd.   Maj@ .   . ..    .
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               .. ...      ..:y   DjIIàY .     .j.
                                                                                                                                                                                                                                                                 ..,..'.;
                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                                 .
                                                                                                                            . . '' y
                                                                                                                          9590 94'    'w ,
                                                                                                                                         .
                                                                                                                                           O'2.4824 9032 49.14 88     .
                                                                                                                                                                                                .
                                                                                                                                                                                                c  w iti
                                                                                                                                                                                                :jtsi
                                                                                                                                                                                                       tkèu  ua   ilneatrzteuoel  i
                                                                                                                                                                                                                                  ve.
                                                                                                                                                                                                                                    v :uàeoi              sqob    .iptfq
                                                                                                                                                                                                                                                                       'r.
                                                                                                                             .- y.. .L-,. .'.'!..,' .. '..'J.  .             ...7....  .
                                                                                                                                                                                       .             . kdt if
                                                                                                                                                                                                           .  i.oewe,y... . ..k. .rhlrzc,              bouise. .
                                                                                                                        . - '   . '7        .. â    . . '                           .
                                                                                                                                                                                    ,
                                                                                                                              .                              ,r.. .            .      .'.
                                                                                                                                                                                         .   +  o
                                                                                                                                                                                               .,   . d
                                                                                                                                                                                                      ti
                                                                                                                                                                                                       qu  t '
                                                                                                                                                                                                             où' De ji
                                                                                                                                                                                                                     v eryRbs tr
                                                                                                                                                                                                                               y t
                                                                                                                                                                                                                                 eu De l
                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                       vev-y  r. i  i
                                                                                                                                                                                                                                                    gnta         c bàdvui  onmu
                                                                                                                                                                                                                                                          ?re'.aconflrmatçon
                                                                                                                 f2.A' r
                                                                                                                ?.      ti
                                                                                                                         cl
                                                                                                                          e/<unlb    !.e:f,r f
                                                                                                                                             r
                                                                                                                                             -a,d s
                                                                                                                                                  ïer ft
                                                                                                                                                       j
                                                                                                                                                       b .& . set
                                                                                                                                                                k ic e la )
                                                                                                                                                                          t. : )l.( 4  / 1
                                                                                                                                                                                         .)
                                                                                                                                                                                          . .jJ
                                                                                                                                                                                              ,.#. .î .
                                                                                                                                                                                                      .
                                                                                                                                                                                                      ,,
                                                                                                                                                                                                       js .z.u s o. !  -.
                                                                                                                                                                                                                    ..,jj
                                                                                                                                                                                                                        , .,
                                                                                                                                                                                                                           j.. ).,
                                                                                                                                                                                                                                 . . .. .   lt a  yj r
                                                                                                                                                                                                                                                     !a  j                                                                                              .
                                                                                                                 ç s .,u--!tz).        .. .
                                                                                                                                            .-
                                                                                                                                             .. k
                                                                                                                                                i ,.
                                                                                                                                                   ' .
                                                                                                                                                     .
                                                                                                                                                         t -  .
                                                                                                                                                              ,!!J. . .,. .E .
                                                                                                                                                                             1
                                                                                                                                                                            ..  f .    t r   ..   . -                                             ozso
                                                                                                                                                                                                                                               .. r   q
                                                                                                                                                                                                                                                      o y j
                                                                                                                                                                                                                                                          j mt  jyx  j
                                                                                                                                                                                                                                                                     kos   ,
                                                                                                                                                                                                                                                                           ,
        -
                     '                                                                                          !                           '   7 (2'
                                                                                                                                                    1H E17 DD ()n Dl b5 ns                                                                                            h 5*Lh Qn :q 1 unn. a(gg. g urrj)2.
                                                                                                                                                                                                  .
                                                                                                                                                                                                       '
                                                                                                                                              .0
                                                                                                                                               .,
                                                                                                                                                ' .e
                                                                                                                ;      ps '
                                                                                                                          Form  . 81
                                                                                                                             . .a  ,.
                                                                                                                                    1
                                                                                                                                    ..ia
                                                                                                                                       '
                                                                                                                                       . ul
                                                                                                                                          y',
                                                                                                                                            2      . s
                                                                                                                                            .,, - s.                                    >a xc-
                                                                                                                                                                                             rssci
                                                                                                                                                                                                 .o
                                                                                                                                                                                                  ..
                                                                                                                                                                                                   cu
                                                                                                                                                                                                    -.
                                                                                                                                                                                                     t
                                                                                                                                                                                                     kc
                                                                                                                                                                                                      o
                                                                                                                                                                                                      n
                                                                                                                                                                                                      'c.
                                                                                                                                                                                                        x
                                                                                                                                                                                                        -.
                                                                                                                                                                                                         s
                                                                                                                                                                                                         '
                                                                                                                                                                                                         .o
                                                                                                                                                                                                          >.
                                                                                                                                                                                                           t                                                           .
                                                                                                                                                                                                                                                                       jjjlI.II ,
                                                                                                                                                                                                                                                                                ......
                                                                                                                   .                                 ,-

                                                 *#               .            .                   ..                                                                                                                                                                        ..             . -
                                                                                                                                                                                                                                                 *.           v
                                                                       #                   z                                                                                                                                                                                                z
                      m           #
                      <            . '*                       . @                                                                                                                                           '!=                   #@ .   . *
                      CYO          @ @- -                      * . *                                 *                 '-                                            . >                                      r'G                                                                                 *      -* -'.                                       *
                      .='          '                                       <                                                                                                                                  ru                     . .  @ .o
                      c                     ,            ..
                                                                               y..r .
                                                                               I
                                                                               j
                                                                                    . .
                                                                                                                           ,            .
                                                                                                                                                               .a                  *=                              2
                                                                                                                                                                                                                   :,- * * .. .
                                                                                                                                                                                                                    r.                                                       -      ...
                                                                                                                                                                                                                                                                             . .. ' .
                                                                                                                                                                                                                                                                                    - ,
                                                                                                                                                                                                                                                                                      . .,y.9
                                                                                                                                                                                                                                                                                          ij
                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                           k                                                                .'
                      E
                      1ZI certxiedMalFee w yuI.l                                              '                                                                                                                    <                                 e                                                                                            f
                                                                                                                                                                                                                                                                                                                                                  -I
                                                                                                                                                                                                                   cn                 Jj                                                                ,p                                                  1 @
                                                                                                                                                       ,
                         r1 $                                                                      $ '.Bt
                                                                                                        )                                                                     ah 4                                  :
                                                                                                                                                                                                                    n certmeuMailFee .'                                                                                                                       v
                                                                                                                                                                                                                                                                                   owe f 9 I )                                                                '
                      .
                      '  X Extraservices& Fees(check                                  a                                            )                                          <                                    krl $                                                          j!                                                                                       X
                                                                                                                       .
                      rq (:1n-um R
                      O Z Ret    Re
                                  gc
                                   el
                                    p
                                    pt
                                   œitYxedrop
                                      tel    yl $
                                            el  $                                                           .w                               e.            .            Xk
                                                                                                                                                                    ostmar                                          '
                                                                                                                                                                                                                    m memaîmNi
                                                                                                                                                                                                                       un    so
                                                                                                                                                                                                                              ee
                                                                                                                                                                                                                               og&tF
                                                                                                                                                                                                                                el
                                                                                                                                                                                                                                 p  G
                                                                                                                                                                                                                                   tk
                                                                                                                                                                                                                                    l  @pD
                                                                                                                                                                                                                                    rucz yX
                                                                                                                                                                                                                                          lA $
                                                                                                                                                                                                                                             $
                                                                                                                                                                                                                                                                                                          e A'g
                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                              ;g *'*e                                       w
                                                                                                                                                                                                                                                                                                                                                                           Z
                                                                                                                                                                                                                                                                                                                                                                           z
                      c
                      n noxtic-MxuI
                      cl zvuuslgnat
                                    Rest
                                       ,xe-uxi
                                   reReqar
                                             vq $
                                                $
                                                  .I -J 2 f Here                                                                                                                                                      r
                                                                                                                                                                                                                      c q IEIRe
                                                                                                                                                                                                                        n
                                                                                                                                                                                                                      (:a nc,
                                                                                                                                                                                                                              tUrnR=I
                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                   vauC
                                                                                                                                                                                                                                      AC
                                                                                                                                                                                                                                       esI
                                                                                                                                                                                                                                      sq -teuo
                                                                                                                                                                                                                                         zs RI
                                                                                                                                                                                                                                             Qas.y s' I.1lI                                                                                        er1/#.
                              zvuzslgnatur
                                         enest:ot
                                                euoew $ '
                                                        t                                                                                                                                                             O            EëAduAslgnu'esxu-GKZDYXW $
                                                                                                                                                                                                                                            at
                                                                                                                                                                                                                                            MKOBH           $                                                               .
                      (
                      OZ1 Postage                              $f
                                                                .1-.
                                                                   55                      +o                                                               '.I                   j9                                  cn pSMOS
                                                                                                                                                                                                                          .u. IV                                      :().sr
                                                                                                                                                                                                                                                                           .,                                     gï                        . . ,o
                      P- $                                                                                                                                 /                                                                               y                                                               .                                      .             x
                      r= v
                         sotatpo- eanuu s
                                        .au
                                          r                                                                py g yuqj                                                                                                      Ew
                                                                                                                                                                                                                          rD$vooleomgean:j<.:5                                                                                  4y1,FuO N
                      n-                                                                                                                     ,                                                                            cn                                                                                                     ,
                      .--
                              ssntwo                       ,                                                                                                     '    ,
                                                                                                                                                                      .?-
                                                                                                                                                                      z f.
                                                                                                                                                                         '-
                                                                                                                                                                          .>' z'          -                               ïr- $
                                                                                                                                                                                                                              tientl-
                                                                                                                                                                                                                                    /zee*                     zp                   ysr            ZI.
                                                                                                                                                                                                                                                                                                    /j/I
                                                                                                                                                                                                                                                                                                    !   ...
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                   ..--...
                                                                                                                                                                                                                                                                                                                                  pA
                                                                                                                                                                                                                                                                                                                                t:3w =plk .
                                                                                                                                                                                                                                                                                                                          --..------------ ----                        ---------

                                                     ---                                                                                                                                                                  - -
                      rv- --------y   -'-.-. .4
                                  -zj-J;      --'                                    ---            .                                                                                                                     rn! çtnqb
                                                                                                                                                                                                                                  -èïkkqLç .
                                                                                                                                                                                                                                           --/k-.,/r
                                                                                                                                                                                                                                                   y. #t:auArxg<-;px.:                                            I..:/                               ....-..--.---------
                                  z
                                  l
                                  ).
                                   l
                                   ...
                                     <..
                                       Ay-js
                                       ,   zt..
                                              -..
                                                .-. .....,
                                                         ......-----..---.w-.--.------..-.-..--.-.----.---.--v         .        .                                                                                         -u- -
                                                                                                                                                                                                                          f    '-'@.
                                                                                                                                                                                                                                N       p . .W..W
                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                               llsshta'ie,:jp
                                                                                                                                                                                                                                                . .A..
                                                                                                                                                                                                                                                     W....7 .* -
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               '..
                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 ..-e
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                                                                                     -'
                                                                                                                                                                                                                                                                      **e-
                                                                                                                                                                                                                                                                         .'***'
                                                                                                                                                                                                                                                                         '    *-
                                                                                                                                                                                                                                                                              .
                                       @         I@ â *                I       *               .           .:.*.
                                                                                                                                    .
                                                                                                                                                  ''''*''' '' '' *                                .
                                                                                                                                                                                                                              a'                  j? . :,:..*'%*
                                                                                                                                                                                                                                                                                            .                                                                               .
                                                                                                                                                                                                                                                 *                                j         ..     $1
                                                                                                                                                                                                                                       .                  @#:         âê
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 20 of 53


AJAY SING H A# 073 419 241          EXHIBT#4

BY PARENTS FQR PARENTS                                         21-Dec
GAM BLING                                                      21-Dec
IM PACT)DRIVIN9 DRUNKDRIVING HIGH                                4-Jan
DUI/DW I                                                         9-Jan
A BU SIV E RELATIO N SH IPS                                     16-Jan
PULLINC PUNCHES (1)                                             16-Jan
BREAKING& ENTERING INTO A BETTER LIFE                          23-Jan
CONiROLLING ANGER                                              25-Jan
PULLING PUNCHES (3)                                            25-Jan
A LCO HO L A NO NYM O US SEM INA R                             25-Jan
YO U N G M EN 'S W O RK                                        30-Jan
THE LAST FIX                                                   ll-Feb
COPING W ITH STRCSS                                            13-Feb
CRIM INALAND ADDICTIVE BqHAVIOR                                20-Feb
U N D ERSTA N D IN G A N G ER                                  20-Feb
PO ST-PRISO N BLU ES                                           27-Feb
ANGER COM M ANDER (2)                                          27-Feb
PARENTI
      3NG SEU ING RULES   (1)                                  12-M   ar
PARENTING BUILDING TRUST (2)                                   12-M   ar
PARENTING HANDLING ANGER (3)                                   12-M   ar
U N DERSTAN DING A BUSE                                        19-M   ar
CAGEYOUR RAGE (1)                                              31-M   ar
CAGEYOUR RAGE (2)                                              31-M   ar
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 21 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that

                             Singh Ajay
                 Has satisfactorily completed a course in


     By Parents for Parents
       This certificate is granted this 21 st • day of December 2019
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 22 of 53




      Krome Se.rvice Processing Center
                      Certificate of Attendance
                         It   is hereby acknowledged that
                                Singh Ajay
                . Has satisfactorily completed a course in

Al~ohol and other Drugs Edn~ation
       This certificate is granted this 21 st• day of December 2019
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 23 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that

                            Ajay Singh
                 Has satisfactorily completed a course in

                              GallIDling
        This certificate is granted this 4th • day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 24 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                         It is hereby acknowledged that
                           '

                               Singh Ajay
                 Has satisfactorily completed a course in

   (lmpa~t) Driving Drunk DI·iring High
         This certificate is granted this 9th · day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 25 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that


                          Singh Ajay
                 Has satisfactorily completed a course in

                             DUI/DWI
         This certificate is granted this 9th · day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 26 of 53




      Krome Service Processing Center -
                      Certificat,e ,of Attendance
                         It is hereby acknowledged that




                 Has satisfactorily completed a course in

              Abusive Relationships
        This certificate is granted this 16th · day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 27 of 53




      Krome Service Processing Center
                         Certificate of Attendance
                          It is hereby acknowledged that


                            Ajay Singh
                 Has satisfactorily completed a course in
                     .                  -


                 Pulling            P1111.~l1es            (I)
        This certificate is granted this 16th , day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 28 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that

                             Ajay Singh
                 Has satisfactorily completed a course in

  Breaking & Entering into a better life
        This certificate is granted this 23 st • day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 29 of 53




      Krome Service Processing Center ·
                      Certificate of Attendance
                         It is hereby acknowledged that

                              Ajay Singh
                 Has satisfactorily completed a course in

                      Controlling Anger
        This certificate is granted this 25 th • day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 30 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                         It is hereby acknowledged that

                             Ajay Singh
                 Has satisfactorily completed a course in

                    Pulling Pun~hes (3)
        This certificate is granted this 25 th • day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 31 of 53




      Krome Service Processing Center
                   Certificate of Attendance
                         It is hereby acknowledged that


                             Ajay Singh
                 Has satisfactorily completed a course in


Al~ohol Anonymous Seminar
       This certificate is granted this 25TH, day of January, 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 32 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                       It is hereby acknowledged that

                           Ajay Singh
                 Has satisfactorily Completed a Course in

                   Young Men's Work
         This certificate is granted this 30 th day of January 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 33 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                         It is hereby acknowledged that


                            Ajay Singh
                 Has satisfactorily completed a course in


                     The Last Fix.
        This certificate is granted this 11 th day of February 2020
    Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 34 of 53




          Krome Service Processing Center
                                      -

                          Certificate of Attendance
                             It is hereby acknowledged that


                              Ajay Singh
                     Has satisfactorily completed a course in


              ·Coping. With Stress
(

            This certificate is granted this 13th • day of February 2020
 Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 35 of 53




·Krome Service Processing Center
                  Certificate of Attendance
                     It is hereby acknowledged that

                             Ajay Singh
            Has satisfactorily
                       -
                               completed a course in
                                                  '-·      '




   Critninal and Addi~tive Behavior
        This certificate is granted this 20TH, day of February 2020
                                                                  (
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 36 of 53




      Krome Service Processing Center
                      Certificate of Attendance·
                         It is hereby acknowledged that

                             Ajay Singh_·
                 Has satisfactorily completed a course in

                   Understanding Anger
        This certificate is granted this 20th • day of February 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 37 of 53




       Krome Service Processing Center
                       Certificate of Attendance·
                         It is hereby acknowledged that

                             Ajay Singh
                  Has satisfactorily completed a course in

                      Post-Prison Blues
        This certificate is granted this 27 th , day of February 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 38 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that ·

                             Ajay Singh
                 Has satisfactorily completed a course in

                  Anger Collllllander (2)
       This certificate is granted this 27th · day of February, 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 39 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that

                              Ajay Singh
                 Has satisfactorily completed a course in

             Parenting Setting Rules (I)
         This certificate is granted this 12th • day of March 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 40 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that

                           Ajay Singh
                  Has satisfactorily completed a course in

          · Parenting Building Trust (2)
         This certificate is granted this 12th • day of March 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 41 of 53




      Krome Service Processing Center
                      Certificate of Attendance·
                         It is hereby acknowledged that

                            Ajay Singh
                 Has satisfactorily completed a course in

         . Parenting Dandling Anger (3)
         This certificate is granted this 12th • day of March 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 42 of 53




      Krome Service Processing· Center
                      Certificate of Attendance
                        It is hereby acknowledged that

                              Ajay Singh ._
                 Has ·satisfactorily completed a course in

                 Understanding Abuse
                          '

         This certificate is granted this 19th • day of March 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 43 of 53




      Krome Service Processing Center
                      Certificate of Attendance
                        It is hereby acknowledged that


                           Singh Ajay
                 Has satisfactorily completed a course in


            Cage your Rage CI)
         This certificate is granted this 31 st , day of March 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 44 of 53




      Krome Service Processing Center ·
                      Certificate of Attendance
                        It is hereby acknowledged that


                           Singh Ajay
                Has satisfactorily completed a course in


           C;age your Rage                                 t2)
         This- certificate is granted this 31st. day of March 2020
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 45 of 53
                                                                                   X zp/M'
                                                                                         7-.
                                                                                           #-#
   M ay 31,2018


   U .S.Im m igration and Custom sEnforcem ent
   2805 SW 1451 Ave
   M iram r,FL 33027


   To W hom ltM ay Concern:

          M y nam eisM irtaGarciaand Iliveat133715w 51 StM iam iFl,33175.Iam m itingthis
   lettertoaf/lrm tlzatM r.AjaySinghiscurrentlyrentinga!lapnrtmentfrom meon amonth-to-
   mpnth bmsis.W ehaveno written lease agreem ent.Hebegan residing attheapadm entsinceApril
   6 2018.

          BeforeM z.Singh rentedtheapartmentfrom m e,hiswife,M s.LourdesCruz,rentedthe
   apnrtmentfrom me âom the slzmm erof2014lmtilherdeath in April2018.Asidefrom being her
   landlord,1wisalsoM s.Cnlz'sfriend.Therewasno wzitten leaseagreem entbetween myself
   and,M s.Cruzfortheapartm ent.M s.CIMZ lived in the apnrtmentwithherdog.Ilcnew shewas
   marriedbutthatherhusband did notlivetherewith herbecausehewaslivingin PeM sylvania
   wherehe w as able to tsnd betterwork.

           Upon M s.Cruz'sdeath on Apdl6,2018,M r.Singh cam e to llisw ife'sapartm entto m ake
   arrarzgem entsfcrherfi,neraland tend to herpersonalbelongings.M r.Singh told m e thathe w as
   plnnning on moving back to M inm iand needed aplaceto live,soIagreed to allow bim torent
   lliswife'sapnrtmentforan lmspecified leaseterm .                                      '

          Should you have any questions orneed any additionalinform ation,please do nothesitate
   tocontactmeat(786)253-0197.                                                       '
                                Sincerely,

                                             M irtaGarcia
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 46 of 53
                                                                        F-
                                                                         z'//lrel
   AJAY SIN G H              A # 073 419 241
                              SYMBOTICS
  A UTOM ATION ROBTICS TECH:TIER-S......BETHL.
                                             E HEM ,PA .
  *Follow allcelland departm entstandardized w ork instructionsprocedures  .




  *vaintain and serviceautom atedw orkcell;mechanical&hydrauliclifts.
  *W e11develop com m unication,organizational,interpersonaland analytical
                         '
           .

  *Responsible for m odifying existing autom ation controlsystem s.

  *lntegrateequipm entW ith robotsandvarioustesting& m onitoring
  instrum ents.

  *Ensure com plianceto a11quality and safety standards.

  *rrroubleshootprocessproblemsandinitiate/participatein continuous
  im provem ent initiatives and quality im provem ents.

                              U-P -S

  LEA D SUPERVISOR ......,w.M IA M I,FL
       .




  *picked and shipped Iarge sized partsforAviation division of UPS.

  *supervised team and ensured quality control.

                             M A CK TECH .

  W AREID USE L.EAD-..--.........MELBOIUM E,FL
  *operated chçrry picker,sit-dow n and stand-up forklifts.

                        NPVEK IJS SYSTGMS,
  SHIPPINR'
          /RECEIW N? AS.
                       S.
                        OCIATE..............S.
                                             A N JOSE ,CAU FOQINIA
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 47 of 53
                                                                      #x:/4?-
                                                                            1+

     J0 B H ISTT RY FRO M 5994 TO :049
     16GASSTATlOû-4994/1996CASHIER .CALIFORNIA
     SUN M ICRO SYSTEM S-1996/1998.TECH.CA
     COM KYL-1998/2001-W ILLCALLCLERK.CX
     NIPPON EXPRESS-ZOOI/ZOO3.RECEIVING.M IAM I,FLORIDA
     SDV-2ô03/2005.SHIPPlNG LEAD.M IAM I,FLORIDA
     UPS-2005/2008.LEAD SUPERVISOR .M IAM I,FLOFIDA
             .
                              '
                                                  '
                                                      ,



     MACKYECHr2008/2009.SHlPPING LEAD.MELiORNE,FL
     jUNOCO TRUCKSTOP-2009/2013.M ANAGER.qA.                  .




     PUTSY PIZZA -2013/2015.DRIVER.ALLENTOW N,PA
     SYM BOTIC-2015/2018.AUTOM ATION TECH.PA
     COURTBUDDY-ZOI8/I9.BRAND AM BASSADOR .M IA,FL
                     .                       .            '
                                                                  ,
                         '
 .               .



     81C-9/2019-12/2019 .KITCHEN.POM PANO BEACH,FL
     KROM E-IZ/I9-LAUNDRYW ORKER/AREX CLEANINGyFL
     *OSHA CqRTIFIED              *HAZ-M XT CERTIFIED
     *FORKLIFT CERTIFIED *XUTOMATION RQBOTICSSPECIALIW
                              Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 48 of 53
'

        U.S.D epa entofHo )
                                                                                                                                                                                                                                                                                   y'<$?4r-wg
                               'eland Secun'           .

        Im m i
             gr
              ,ation and Custom Enforcement                                                                                                                                                                           continuation P
                                                                                                                                                                                                                                   'ap..e forForm : 1-220B
                                                                                                                                                                                                                                                .


    A ien'
         sName                                                                                                                                                                                 F'
                                                                                                                                                                                                1Iexumber                              .
                                                                                                                                                                                                                                           o.
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            'à'
                                                                                                                                                                                                                                              t'
                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                               ' ' .                                  .
    ts
     a G '.H,Ala
              .y
                                                                                   t                                    J',
                                                                                                                       :'                                                                      A 073 419 241                               September23,2011
                                                                                                                  z.
                                                                                                                   v                                                                                                                                                                          ' '
                                                                                                   !;:q        ;r;r                                                                    '
                                                                                                                                                                                                                                                 ';.'t.!..'..''...(,;                              .. .:.? .:...
                                                                                                                                                                                                                                                    .
                                                                                               z .. ?$.X                                                                                                                                                            ...&'
                                                                                                                                                                                                                                                                        %'y.                     ..'
                                                                                                                                                                                                                                                                                                      'k
                                                                                                                                                                                                                                                                                                      :..
                                                                                                                                                                                                                                                                                                        ..1:) .'....''
                                                                                    .:.:?:iï,..$ z
                                                                                           ..      r:
                                                                                                   .                                                                                                                                            .. ... ..,i
                                                                                                                                                                                                                                                        . .s        làq.                                 15...î.-.I.......!:. ..I
                                                                                    .' t
                                                                                       s
                                                                                       '
                                                                                       t:
                                                                                        .
                                                                                        /       ,
                                                                                                $:
                                                                                                 r$
                                                                                                 ' %                                                                                                                                            .')
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                                                   ç
                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                    .)
                                                                                                                                                                                                                                                   .: ..!
                                                                                                                                                                                                                                                     ''  ''
                                                                                                                                                                                                                                                        q'
                                                                                                                                                                                                                                                            .                                             û1
                                                                                                                                                                                                                                                                                                           .'
                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                                            .1
                                                                                                                                                                                                                                                                                                           !1
                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                             JIJ
                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                -è
                                                                                                                                                                                                                                                                                                                '?.
                                                                                                                                                                                                                                                                                                                  J.c
                                                                                                                                                                                                                                                                                                                  ''.
                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                    6.'
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                                                       .:.
                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                          ?.(
                                                                                    .,       z;;
                                                                                               ..                                                                                                                                               . ... r.j5)                                                .
                                                                                                                                                                                                                                                                                                                2utj ': ';-  ..-.
                                                                                       . .                                                                                                                                                          .;    .ëkë                                            fz
                                                                                                                                                                                                                                                                                                           2r  ;
                                                                                                                                                                                                                                                                                                               )l!; 4.j
                                                                                                                                                                                                                                                                                                                      ïj.x.;,.'
                                                                                                                                                                                                                                                '..j
                                                                                         :                                                                                                                                                        :;    .-..                                               ,        r
                                                               . J, . :                    .srF                                                                                                                                                        ,'p.'b
                                                                                                                                                                                                                                                   .&k.'                                                  '..:.t!&;t@-.:r.
                                                                                                                                                                                                                                                                                                                         zyy'
                                                                                                                                                                                                                                                                                                                         'j
                                                                                                                                                                                                                                                                                                                          .)C
                                                                                                                                                                                                                                                                                                                            ! l'
                                                                                                                                                                                                                                                                                                                               aC
                                                                                                                                                                                                                                                                                                                                ,'
                                                                                                                                                                                                                                                 .:.xyJ,s
    t
    ;
    l
                                                             All
                                                               en sSl nature                                                                                                                                                                    ,kL
                                                                                                                                                                                                                                                ,p
                                                                                                                                                                                                                                                   '..
                                                                                                                                                                                                                                                  .,   '
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                       .i
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                          t .
                                                                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                                                               p
                                                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                                                               iti
                                                                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                  :z
                                                                                                                                                                                                                                                                                                                  p
                                                                                                                                                                                                                                                                                                                  :l
                                                                                                                                                                                                                                                                                                                   ;J
                                                                                                                                                                                                                                                                                                                    . jj- '
                                                                                                                                                                                                                                                                                                                          .  .''.
                                                                                                                                                                                                                                                 k  'q
                                                                                                                                                                                                                                                  v.q  : .
                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                         );kk                                                    ;'
                                                                                                                                                                                                                                                                                                                  iq.(.
                                                                                                                                                                                                                                                                                                                    ?  1L(
                                                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                            ;  k..
                                                                                                                                                                                                                                                                                                                            'y:'  ;
                                                                                                                                                                                                                                                ..;t ( :.j
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         J: .                                                   ..
                                                                                                                                                                                                                                                                                                                 kj)6:     ç$;..'
                                                                                                                                                                                                                                                                                                                        ....     ..
                                                                                                                                                                                                                                                                                                                                  J.
                                                                                                                                                                                                                                                '..:2''.. ;;b,tik,àt
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                        4..:J..),J!îjt.t:
                                                                                                                                                                                                                                                                                                                        J.,a.:..:..
                                                                    .                                                                                                                                                                           ' .
                                                                                                                                                                                                                                                .:t
                                                                                                                                                                                                                                                :s.ë'. ,
                                                                                                                                                                                                                                                  ty
                                                                                                                                                                                                                                                  :t
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   r.
                                                                                                                                                                                                                                                   tJ
                                                                                                                                                                                                                                                   .3f
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                     ywzs
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                         l.r'ë.kèl-,y:
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                      b
                                                                                                                                                                                                                                                                                                      ?
                                                                                                                                                                                                                                                                                                      j(-wzi
                                                                                                                                                                                                                                                                                                           qjq jF)z
                                                                                                                                                                                                                                                                                                                 k t...::.''....' ;..;b
                                                                 A ben'
                                                                    . s ddress                                                                                                                                                                  b
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ,s
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                               .,kk
                                                                                                                                                                                                                                                                                                      a.:
                                                                                                                                                                                                                                                                                                        S
                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                        ':'
                                                                                                                                                                                                                                                                                                        l.
                                                                                                                                                                                                                                                                                                         C1.
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                          a.;
                                                                                                                                                                                                                                                                                                             1.:
                                                                                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                                                                             t(
                                                                                                                                                                                                                                                                                                               rp.:'
                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                               :(t
                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                                 . t
                                                                                                                                                                                                                                                                                                                   ,..
                                                                                                                                                                                                                                                                                                                  .% '
                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                     c.
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                        Q'yy-.2t'J.
            5321V/estTl
                      @lghmnn Ske t#4$ .nk,
                                          $-
                                           p                                                                                                                                                                                                   q
                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                               ;.
                                                                                                                                                                                                                                                                                                                           <)
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            'j
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                            y:
                                                                                                                                                                                                                                                                                                                            k,
                                                                                                                                                                                                                                                                                                                              .
                     lento ,r
                            '
                            KXA :
                                'o
                                 O1
                                  aw
                                   nz
                                    .v
                                     l                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .                                                                              ç
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               ?
                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                               !-
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                                                                                                 .
        -                                                                                                                                        .                                                                                              :'                                                                             ,
                                                                                                                                                                                                                                                                                                                               !- t
                                                                                                                                                                                                                                                                ;'
                                                                                                                                                                                                                                                                 .  T (k.i.q;
                                                                                                                                                                                                                                                                            1'
                                                                                                                                                                                                                                                                             .:!
                                                                                                                                                                                                                                                                               .,,.dk1'
                                                                                                                                                                                                                                                                                      ..i5$('
                                                                                                                                                                                                                                                                                            It!..'4 .'.
                                                                                                                                                                                                                                                                                            .         ':
                                                                                                                                                                                                                                                                                                       '':t
                                                                                                                                                                                                                                                                                                          k:. 1.b
                                                                                                                                                                                                                                                                                                                .h
                                                                                                                                                                                                                                                                                                                 .'. .t


                                              ien'sTelephoneNumber(1
                                                                   Tnny)
                                                                                                                                                                                                                                                                                                       ' i. .s
                                                                                                                                                                                                                                                                                                             . -!
                                                                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                                                                             .:.::.
                                                                                                                                                                                                                                                                                                               tT.
                                                                                                                                                                                                                                                                                                        :..
            ê'                                                                         1                                                                                                                                                                                                               '..
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                         ' l.
                                                                                                                                                                                                                                                                                                            .t..
                                                                                                                                                                                                                                                                                                                i:j
                                                                                                                                                                                                                                                                                                                .
         $.610)392-1455                                                                ,                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                        1?
                                                                                                                                                                                                                                                                                                                        . z
                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                          #'J'
                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                          ?               ,
                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                       .,.'
                                                                                                                                                                                                                                                                                                                      ',  ç1$
                                                                                       l
                                                                                       I
                                                                                       i
    I                                                                                                                               PERSO AI,REPORT RECO
                                                                                                                                                                                                                                                                .

                      D Tk1                                       ...
                                                                                          OFFI'*C
                                                                                                '  '                      .                                                                          CO                                    /C                                  ES                                                         .
.            #'p
               #.h J
                   .         .                                                         1....'
                                                                                            -'
                                                                                             t-
                                                                                              ..
                                                                                               Lj
                                                                                                >..,
                                                                                                   .
                                                                                                   $
                                                                                                   ..
                                                                                                    y
                                                                                                   ,%..
                                                                                                      j.
                                                                                                    .@* yT  . ;:;
                                                                                                                '                                                                                  j       'e                                                                                                                             q
             .
                 kzw'.
                     )N1.
                        )
                        6
                        ,
                        .*
                         ? z-
                         '  2z'                                                     ,
                                                                                    aI
                                                                                     i' l
                                                                                        j ''
                                                                                           -' qI  C'
                                                                                                   L.-U'
                                                                                                       ..6f%
                                                                                                         ..                                                                                        / y-e,
                                                                                                                                                                                              #.h' J    .#
                                                                                                                                                                                                         w.
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          >     .                       x.
                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                              .
        X.....'.'X..-.e ...-....f
                                ...
                                  v..
                                    ? cw
                                       .:
                                        n.;.
                                           .        r.                              ',t.                                                                                                                M                                                                                                 #
                                    v'G.
                                       l   .x.
                                             )t..ef''''-
                                                       LL.'.                           qlg.          z                                                                                                                                                                                                                                    '
                                                        .
                                 .     L                   --'
                                                             -                                    '''%
                         -**                  --                                                                                <'œ
                                                                                                    .'      . .'  f            <..e*.-. ..                                                 ...- w'                  . ':? '.t'
                                                                                                     .                        .y                                                                 ,z e
                                                                                                                                                                                                    m   ....          .m;
                                                  .
                     ..
                      -- !j..,yre.
                                 #(..;
                                 -   J. 1         ..
                                                                               .
                                                                                       .
                                                                                       j                    v.
                                                                                                             $..
                                                                                                           .,.
                                                                                                            ,
                                                                                                               ;
                                                                                                               -
                                                                                                               z.-..-*m-..
                                                                                                              .s-..-.>                                                             ,
                                                                                                                                                                                                        F*&&-
                                                                                                                                                                                                            I                                                                                                                             .
                                   ,
             &..- ,..                         ...
                                                                                       j                      . ..s,.
                                                                                                            4 .
                                                                                                              ,                                      . ...,
                                                                                                                                                          ....
                                                                                                                                                             -                                                      .e ;                              j
                         .         .
                                   '
                                       )*
                                        9e
                                        4.
                                         ,J .C
                                             '
                                              .l
                                               ,                                       '
                                                                                       I                  p
                                                                                                          .,..
                                                                                                             ,:
                                                                                                              '
                                                                                                              *'
                                                                                                              >vWt. ''
                                                                                                                   '.
                                                                                                                     y
                                                                                                                     ...        .
                                                                                                                                         x.v
                                                                                                                                             ..  A+***
                                                                                                                                              :.a$                      ..                              y
                                                                                                                                                                                                        ! ..gr :
                                                                                                                                                                                                        4
                                                                                                                                                                                                        1      WG.                                  '
                                                                                                                                                                                                                                                    Xj
              j... .             . .. '                                                                                q+.               r<..'1(               sopg.
                                                                                                                                                                   /r                                                 .          .                          .R%q'
            y:
             y
             -.
              e)$a... df .
                         1't
                        .. -
                           .
                           '-.
                             p' ('vN .1q.?tj(:#
                                    lt        j                                        I                                 .
                                                                                                                         .b
                                                                                                                         ..    ::*1bw.
                                                                                                                           2722.     -w
                                                                                                                                      a
                                                                                                                                      --a
                                                                                                                                        xa*'v*-'.
                                                                                                                                                l'
                                                                                                                                                 js
                                                                                                                                                  -
                                                                                                                                                  ha
                                                                                                                                                   t...
                                                                                                                                                      .-
                                                                                                                                                       -'...'e
                                                                                                                                                             -
                                                                                                                                                             '
                                                                                                                                                             .'              -'-                                             ,   x'i    -.
                                                                                                                                                                                                                                         k
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         .z
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          >
                                                                                                                                                                                                                                   zk.-''zbe            .       .
                ?    r
             te ,%i . 4'k
                        !
                        ,.
                         : ?
                           k
                           .  t
                              .
                              s
                              ?  .
                                 ;,.'
                                 t
                                                                                       '
                                                                                       . k.
                                                                                          -g
                                                                                           'z
                                                                                            u.
                                                                                            v'
                                                                                             J
                                                                                             x
                                                                                             .
                                                                                             !P-
                                                                                               ;
                                                                                               .
                                                                                               :
                                                                                               -
                                                                                               %
                                                                                               .
                                                                                           ... .
                      L,' '.r
                      b                                                                   t. - .
                                                                                       1 s.                                    ....- .
                                                                                                                              ..,
                                                                                                                                .                                                              .r       .z              .,
              .
                     Vl                 '     .                                        1
                                                                                       '                                  w- '- -        **''*
        (
        r-
         s
         e
         u$j eu'
               n
               -
               s
               ltl.
                  > ir
                     'x
                      -
                      .
                      '
                      g
                      sj
                       '
                       x
                       -$I
                         yq
                          te
                           ',
                            :.                                                         j                        .---p-'                                                                                                                        .                                                               '
            j                                                                                             :%                                                                                                                               /
        l!. e
            .
            '
            ?- z.oIG                                                                   i                  q,.,.
                                                                                                          .       ?
                                                                                                                  !
                                                                                                                  . ,                                                                                           .    ..:
                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                       , .kr
                                                                                                                                                                                                                           ,-
                                                                                                                                                                                                                           kk
                                                                                                                                                                                                                            /'       .
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       '
                 '             '                                                                                         hj                                                                                             '
    . .:                               -'         . - ..
                                                       -).                             .                                                                                                                                                                                                                                                  '
                     -
                     g!
                      .. hiar
                            >)y 2
                            '                                                          I                  v
                                                                                                          .-
                                                                                                           ,- e
                                                                                                              ,r                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              j
                      lkb.
                                            ...                                                        we                 -                                                                                                                                                               2
                                                                                                                                                                                                                                                                                          '                                 'z
                                                                                                                                                                                                                                                                                         .'                                  /br
                 . -
                      3 'Ip?
                           ,                                                                                                                                                                                                                                                   .        /                                 l/
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           ,r
                                                                                                                                                                                                                                                                                                                            - :
                                                                                                                                                                                                                                                                                                                              -:
                                                                                                                                                                                                                                                                                              .                         e' j l
                                                                                                                                                                                                                                                                                                  .                                       l
            .*.,     '
                         .
                       ...'
                               . Z7
                                  '                                      z .'
                                                                              ''J      1 Jq
                                                                                              el                                                                                                                                                                                          Y
             t
                                   .
                                                                   d.
                                                                        t'.         .                                                                                                                                                                                                                                                     l
              .n'-                 .#.                                  . %.           #//'..
                  '
                                       ,
                                             ê
                                                       ..-.-,.    ,.,
                                                                  .u                   *           p-
                                                                                                    ,,
                                                                                                     <
                                                                                                     ee                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                          I
                                                                                       I

                                                                                       1



                                                                                       I
    sigrlntllre                                                                                                                                                                                     Title
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 49 of 53
    Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 50 of 53

                                                                                                                                                                                                    F#:?/f+ ê
                                                                                                                                                                                                    .




            M ay 30,2018

            RE'
              .AjaySingh
        '


            Iconlrm thatIhaveM ownMr.AjaySingllforover20years.Ajayisayerykindandhumble
            person who= flhiswife'slifewascutshortduetohealth reasonsalwayscaredforherand                                       '
                   .                .                         >           .
            herfnml ly.Heisaveryfnml ly-orientedman and thefnmllyreliesonh1m tolook ùverher
            affairs(residenceandproperty).
            Ajayisdependabl:andhardworking.Hehasbeenanimportsntmemberofthelocal
            com m unity.He isloved by hisfnm ily and friends.

            Respectfull ,

                             .'




            -   RogerM as
'




                 nJ
                  '...R
                  .. -. . ... .
                      .ci
                        ..
                         y.'
                                            *..k +..
                           t....r'!.,) r'.-, s     (,,..'4..-.                                                     ,.t , 6jx-. jr.--V
                                                                                                                   t                                                .-                      . ...       ..
                  :      t .
                  JI d -' :'k'a.
                               î.             â..'-
                                                  7zl.
                                                  .  $:..n,                                                         ''..,-.*. œ...a
                                                                                                                   :.             p
                                                                                                                                  w'
                                                                                                                                   ar
                                                                                                                                    t.5
                                                                                                                                      y.
                                                                                                                                       *
                                                                                                                                       k.
                                                                                                                                       .4
                                                                                                                                        .j.
                                                                                                                                          .a
                                                                                                                                           e 1t
                                                                                                                                           ....ze
                                                                                                                                                :à
                                                                                                                                                 z'
                                                                                                                                                  h
                                                                                                                                                  z.
                                                                                                                                                   g
                                                                                                                                                   w.
                                                                                                                                                    xx
                                                                                                                                                     r.qu! j
                                                                                                                                                       ;.  .
                                                                                                                                                           .N
                                                                                                                                                           :t.
                                                                                                                                                             f
                                                                                                                                                             xJy,.
                                                                                                                                                                 -J,%
                                                                                                                                                                    1
                                                                                                                                                                    wa
                                                                                                                                                                  ok.
                                                                                                                                                                  .
                                                                                                                                                                  x  Ja
                                                                                                                                                                      z%
                                                                                                                                                                       ;.
                                                                                                                                                                        .:
                                                                                                                                                                         pà
                                                                                                                                                                        k.1
                                                                                                                                                                          .tw
                                                                                                                                                                            .4
                                                                                                                                                                             x.
                                                                                                                                                                             &z
                                                                                                                                                                              j.
                                                                                                                                                                               ;
                                                                                                                                                                               .
                                                                                                                                                                               t.(
                                                                                                                                                                                 .
                                                                                                                                                                                 u4 '
                                                                                                                                                                                 .  *<tuv
                                                                                                                                                                                        '
                                                                                                                                                                                        -
                                                                                                                                                                                        ,
                                                                                                                                                                                        w.)
                                                                                                                                                                                          -wh
                                                                                                                                                                                         u. k.j
                                                                                                                                                                                              <;r
                                                                                                                                                                                                ..
                                                                                                                                                                                                at
                                                                                                                                                                                                 j1
                                                                                                                                                                                                  (-j
                                                                                                                                                                                                    .
                                                                                                                                                                                                    j.'
                 ;,. : '.s
                  .,h 1  rrcx-..
                            o' e..
                                 n ', .'
                                   -''/f  *.t.
                                          n
                                       .../  c.r
                                               eer                                                                 x
                                                                                                                   '
                                                                                                                   o
                                                                                                                   x
                                                                                                                   '
                                                                                                                   .-<n,
                                                                                                                     k..t.!.q2
                                                                                                                             ,' ...r..y
                                                                                                                                    ,
                                                                                                                                   .a o
                                                                                                                                        e
                                                                                                                                        -
                                                                                                                                      ,rt '
                                                                                                                                          -..
                                                                                                                                        -!-
                                                                                                                                          > vzs ,  ,
                                                                                                                                                   .
                                                                                                                                                s..u
                                                                                                                                                .  -
                                                                                                                                                   .tr
                                                                                                                                                     h.j
                                                                                                                                                       :,,
                                                                                                                                                        ..                                                       .
                                          r
                 /.
                  e.,
                    ..
                    >s'
                      ../
                        '
                        >g.p,vc.vw/.1:a:.
                                     w  '
                                        t.
                                         ,
                                         .nJ'j;wyp
                                          .a     et'
                                                 p z
                                                   -
                                                   .lz.x#<.z.w.%.
                                                                z..
                                                                . e
                                                                  ,.
                                                                   f
                                                                   .:t,
                                                                      k.gjs!
                                                                           7')
                                                                             ..
                                                                              a
                                                                              !
                                                                              j
                                                                              .r<
                                                                                y
                                                                                .rn
                                                                                ,   o.4;
                                                                                  a.w .ky.
                                                                                         N.
                                                                                          . .
                                                                                            1
                                                                                            r.
                                                                                             .;
                                                                                              ,.z
                                                                                              g
                                                                                              . vgu.i
                                                                                                    k
                                                                                                    N,'l
                                                                                                    o  j.,c,
                                                                                                           a.
                                                                                                           .r.
                                                                                                            ,g.. g
                                                                                                                 k.
                                                                                                                 TJ*
                                                                                                                   jk..jrj
                                                                                                                       v,'t.:
                                                                                                                            ..
                                                                                                                             a ue
                                                                                                                             =  :
                                                                                                                                %,
                                                                                                                                 .-
                                                                                                                                  n
                                                                                                                                  .'q
                                                                                                                                  y .1
                                                                                                                                     .x
                                                                                                                                     jex
                                                                                                                                       i,.,                                                                      ,
                 4.
                  '
                  .!
                   .,gtï',r.. ;.a,&'-1-.z .
                                          ,
                                          .
                                          k:C..
                                              -x,z.q.st. .
                                                     ,                                                 *
                                                                                                       '
                                                                                                       .
                                                                                                                   /J ' j.
                                                                                                                         <s ,n
                                                                                                                          u
                                                                                                                         z N   yu
                                                                                                                               .   . 23,q
                                                                                                                                  jg     j x x.
                                                                                                                                              6y '.
                                                                                                                                                 xyy
                                                                                                                                                  >aL'.
                                                                                                                                                      *
                                                                                                                  eRk
                                                                                                                   y  -5ht
                                                                                                                         *
                                                                                                                         .' g.
                                                                                                                             e (%
                                                                                                                                =$;
                                                                                                                                  .w
                                                                                                                                   .
                                                                                                                                   v
                                                                                                                                   t Q .
                                                                                                                   -..n. .e s 7;?.xy f.'
                                                                                                                                       ,.
                                                                                                                                         j
                                                                                                                                         -&
                                                                                                                                          .'
                                                                                                                                           ;
                                                                                                                                           )  y
                                                                                                                                              ;. j
                                                                                                                                                 ch
                                                                                                                                                  c-
                                                                                                                                                   rx
                                                                                                                                         yq <. ,.a.-x .
                                                                                                                  k'<.&
                                                                                                                      Ggj
                                                                                                                      ? ..>
                                                                                                                          xa'N
                                                                                                                             w-,..., .
                                                                                                                                     f
                                                                                                                                     ;n
                                                                                                                                     iA
                                                                                                                                      .y'A
                                                                                                                                         u>
                                                                                                                                         !
                                                                                                                                         .
                                                                                                                                             e1
                                                                                                                                           x.i j?
                                                                                                                                                v'N      f
                                                                                                                                                  .,C.->..
                                                                                                                                                         g
                                                                                                                  rV
                                                                                                                  ED' A'k'
                                                                                                                         N
                                                                                                                         .'
                                                                                                                          J')>
                                                                                                                             1'
                                                                                                                              )I%..éj.'
                                                                                                                                      ,juz
                                                                                                                                        eN>
                                                                                                                                          .
                                                                                                                                          w                   )Rwo.
                                                                                                                                                                  ()N)
                                                                                                                                                                     '

                                                                   .   YJM x &'
                                                                              .>x '
                                                                                  Nw.
                                                                   .,.i.
                                                                       tç,e-
                                                                           ;l ;Q ..:C.h.'.1 .
                                                                                          .a.' .                  .'
                                                                                                                   çf.
                                                                                                                     .c .
                                                                                                                        +2... r x.              3.
                                                                                                                                                 ot,
                                                                                                                                                   .          .&,                 r.,   .                    .
                                                                  .u
                                                                   -,
                                                                   .
                                                                                                                        .           Q            '      .
                                                         k&'
                                                        .t
                                                         1 %. .                   .
                                                                                  h
                                                                                  .           ....
                                                                                                 *..
                                                                                                   a.4
                                                                                                     .                      +                                   ..
                                                                                                                                                                 ,.. .           . ... ...
                                                                .
                                                       ç?
                                                       ,.      '                              . . .( r                                  *        .- .              .
                                                       :
                                                       f'
                                                           .                                  .              1.                               #'      ' '' .' .
                                                       :4.
                                                         j.                       .                      .).
                                                                                                           1
                                                                                                           .%'
                                                                                                             .    .
                                                                                                                      . .v              ... . . . .. .. . ' '
                                                                                                                                                            ; .. r
                                                                                                  '
                                                         %.              :                            % uy         .     ..             .                                                                    .
                                                           ;t.
                                                                 1k.
                                                                             .
                                                                                           .u..
                                                                                                  . . .S..                .                      ..     ' .    .
                                                                                                                                                                 '
                                                                                                                                                                             .

                                                                              .                .y
                                                                                                .:                     . Q                  y          ' .  . ' ' ..,
                                                                       '-Dz..oa.k.a.w. . >. &vz#
                                                                                          'u:  .                                                                         .
Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket 04/15/2020 Page 51 of 53

                                                                                                                        I-'
                                                                                                                        r,.J
                                                                                                                        --~
                                                                                                                        I-'
                                                                                                                        --..J
                                                                                                                        -----
                                                                                                                        f-...)
                                                                                                                        (S)
                                                                                                                        (S)
                                                                                                                        u:,

                                                                                                                        I-'
                                                                                                                        (S)

                                                                                                                        Ul

                            CLARK dClUNTY, NEVADA                                                                       0:,



                                CERTIFIED.ABSTRACT QF MARRIAGE                                                           {_1)
                                                                                                                         e:::,
                                                                                                                         Ul
                                                                                                                         LO
                                                                                                                         (S)
                                                                                                                         0:,
                                                                                                                          ~1
                                                                                                                          en
                                                                                                                          (S)
                                                                                                                          I-'




           GROOM:   SINGH AJAY

           BRIDE:   ZARRAGA LOURDES


           DATE OF MARRIAGE;        NOVEMBER ;i 3,             20 Q1
                                                                                                                            TJ
                                                                                                                            r
                                                                                                                            0
                                                                                                                            ;:iJ
                                                                                                                             H
           RECORDED:   NOVEMBER 26; 20011                      BOOK:· 20011126                    INSTRUMENT:   76618        t::l
                                                                                                                             I>
                                                                                                                             to
                                                                                                                             C
                                                                                                                             (J1
           APPLICATION:   D379913                                                                                              H

                                                                                                                               ffilO
                                This is to cer!ify UJat this doc1Jment is a true abstract of !he                                 (.0
                          marriage record liled with tt1e-. Counly Recorder .of Cfark Goun!y, ~~evada.
                                                                                                                                 0
                                                                                                                                 fTl
                                                                                                                                 z



                                                                                 ISSUED~
                                  This copyisnot 11_alid ~1nless prepared cin engrayed form,
                                impressed wlth·the raised.seal of lhe Clark County Recorder.

                                                                                                                                  7J
                                                                                                                                  I>
                                                                                                                                  Gl
                                                                                                                                  fTl

                                                                                                                                  ,:;:i
                                                                                                                                  10
US.Depar
  .
    Case 1:20-cv-21580-JEM
        tm entofJustice
                                           Document 1 Entered on FLSD Docket 04/15/2020 Page 52 of 53     '/'&?J*1-% t>
                                                                                                          F
Immigration and Naturalization Service                                                            W arning forFailure to Depart

Name:                                                    DistrictOfice:                         File#:
SINGH,AJAY                                               POMPANO BEACH,FL                                       A 073 419 241
Section243(a)ofthe lmmigrationand NationalityActprovides,in part,that:
        Any alien againstwhom a finalorderofrem ovalis outstanding by reason ofbeing a mem berofany ofthe classes
        describedinsection237(a)who-
                (A) willfullyfailsorrefusestodepartfrom the UnitedStateswithina period of90days*from thedateofthe
               finalorderofremovalunderadministrativeprocesses,ori  fjudicialreview ishad,thenfrom the dateofthefinal
                   orderofthe coud,
                   (B) willfullyfailsorrefusesto maketimelyapplicationingood faithfortravelorotherdocumentsnecessaryto
                   the alien'sdeparture,
                   (C) connivesorconspires,ortakesanyotheraction,designed topreventorhamperorwiththepurpose of
                   preventing orham pering the alien's departure pursuantto such,or
                   (D) will
                          fullyfailsorrefusesto presenthimselforherselfforremovalatthetime andplacerequiredbythe
                   Attorney Generalpursuantto suchorder,
        shallbefined undertitle 18,United StatesCode,orimprisoned notmore thanfouryears(or10yearsi
                                                                                                 fthe alien isa
        memberofanyoftheclassesdescribedinparagraph(1)(E),(2),(3),or(4)ofsection237(a)),orb0th.                                      I
Nothing in thissection shallm ake ita violation to take properstepsforthe purpose ofsecuring cancellatiop oforexem ptîon             ,
from such orderofremovalorforthe purpose ofsecuring the alien's release from incarceration orcustody.
Any action the lm migration and Customs Enforcem entmaytake to obtain a traveldocum entforyourdeparture orto remove
you willNOr relieve you ofthe Iiabili
                                    ty forcompliance with the provisionsofIaw referred to in the firstparagraph above.
                                                                                                                                 '
                                                                                 .

lpapplicatSion
            ectii
                on241(a)(1)(C)providesfortnher
                n goodfaith,foraIraveioroti
                                             eextensionofthestatutoryremovalperiodifthealienrefuses,duringtheremovalperiod,tomake
                                              docum entnecessaryforthealien's removalordeparture orconspiresoractsto preventthe
ali
  en'
    s removalsubjecttoan orderofremoval.
Date OrderFinal:                                        Ordered Removed underSection:
                        10/10/2002                                                            237a1A
                                                 ''
                                                      R ecord bf Serkice '
                                                      check m ethod used
       (      )                              Record ofPersonalService
Served By:(PrintNameandTitleofOfficer)                                                                            Date:
                                                                                                                          11/22/19
      DEPORTATION OFFIC               M.SCROCCA
Officer'sSignature:                          '          Location ofSea ice:          '
                                                         POM PANO BEACH,FL

ServedOn:(Alien'
               sSignature)                                                                                        Date:
                                                                                                                          11/22/19

       (       )               W arning adm inistered in Court                           RecordofPersonalService(Cont)       .
                                      (dopy oforderattached)
       (       )               Certified MailService                          FingorprintofAlien(specifyfingerused)



                      Attach certified m ailreceipts here.



Form l-229(a)
(Revised 04/18/12)
-
    jo y, Case 1:20-cv-21580-JEM Document 1 Entered on FLSD Docket        04/15/2020 Page
                                                            x.c.m=&+=2-- > ..JR-75 .  ...
                                                                                          53 of- 53
lh'
  ïllNhl?                                                                                                              $1.30.0
                                                                                                                             .-         '6
                                                                                                                                        G' .
                                                                                                                                           ''ï5
                                                                                                                                         ''.  -r
                                                                                                                                               -*>
                                                                                                                                               *$
                                                                                                                                                      !
                                                                                                                                                       '
                                                                                                                                                       t
                                                                                                                                                       F:
                                                                                                                                                        2Y -
                                                                                                                                                            .
                                                                                                                                                     ' ' ' .wQ;G -
                                                                                                                  UsPOSTRGE
T f/:
    #LII?At4/                                                                                                     FIRST-CI-ASS
                                                                                                        f062500D953
                                                                                                        1         83
                                                                                                                   40
                                                                                                                    17
                                                                                                                     94
                                                                                                                      :
Vlle Sfcfftt?,l/*cé> &qOT'V-
                           '-/-                                                                         -.s,
                                                                                                           -,-*Jj
                                                                                                        c-a-
                                                                                                           bwâzl
                                                                                                                            . ;-...y
                                                                                                                                  -'-
?J.ol.% la% s'rf?.#lT'f-'

(lltlq,rrirap htf. '                             ,j
                                                  3
                                                  j
                                                  fL,
                                                   3f-
                                                     .
                                                     '
                                                     ;
                                                     ï
                                                     6
                                                     .
                                                     ô
                                                     i
                                                     ,
                                                     j
                                                     '
                                                     y
                                                     j
                                                     ;g
                                                      ,
                                                      r
                                                      j.
                                                       j
                                                       .
                                                       r
                                                       y
                                                       ,j
                                                        y
                                                        j
                                                        ,!-
                                                          ,4
                                                          j
                                                          !r,,. , ,
                                                             ,
                                                             ,
                                                            ,,,,,
                                                             yj
                                                              $
                                                              ;
                                                              j
                                                             ..
                                                             .
                                                             j.
                                                              .
                                                             ..,.
                                                               ..,,-:;y,:,,
                                                               ,;. .,
                                                les,
                                                  .ha
                                                     '
                                                     p
                                                    L.
                                                     ,
                                                     v
                                                      .,
                                                       .
                                                       ':Y
                                                         .
                                                     ..<xs ., 4
                                                               Y J/i    .   .
                                                                              ,euz .
                                                                              t? p,j.   .
                                                                                            j  y.ys
                                                        .
                                                        !
                                                        k'
                                                         r.);
                                                            .
                                                            2
                                                            kr
                                                             .7
                                                              j
                                                              6
                                                              q
                                                              g
                                                              b:
                                                              '
                                                              j j
                                                                h
                                                                q
                                                                jg
                                                                 .,  y
                                                                     .
                                                                     r ,,.
                                                                       t    .
                                                                            ,
                                                                            Azrj!ltky)r.sy;.;y.j
                                                                            '
                                                                            M
                                                                            .   ..i
                                                                                  qqq   .. .
                                                                                               j
                                                                                               r
                                                                                               .
                                                                                               y
                                                                                               'rk.. '. 4
                                                                                                        j
                                                                                                        ,
                                                                                                        j
                                                                                                        .;
                                                                                                         j
                                                                                                         ,
                                                                                                         f
                                                                                                         !
                                                                                                         ,
                                                                                                         j
                                                                                                         4j
                                                                                                          ,
                                                                                                          )
                                                                                                          t
                                                                                                          .j
                                                                                                           y
                                                                                                           4
                                                                                                           y
                                                                                                          j)
                                                                                                          ,j
                                                                                                           ,
                                                                                                           :
                                                                                                           (
                                                                                                           à
                                                                                                           3
                                                                                                           :
                                                                                                           f
                                                                                                           ,
                                                                                                           .
                                                                                                           àj
                                                                                                            j
                                                                                                            (
                                                                                                            jy
                                                                                                            .
                                                                                                            :
                                                                                                            ,
                                                                                                            !
                                                                                                            ;g
                                                                                                             yj
                                                                                                            . .
                                                                                                                  j-
                              U                                                    -- (
                                                                                             w+ l
                                                                                            ,j..;j.a
                                                                                               ,.
                                                                                                   jt
                                                                                                    jy
                                                                                                     j,
                                                                                                      ;
                                                                                                      yj
                                                                                                       ,
                                                                                                       .,
                                                                                                       .
                                                                                                    . ,,.    i,    ,
                               /                                                                                  .




                                    7.
                                     $- .
                                        7ï.
                                          7'7-C?C-
                                                 '1-Lotlf-f
                                    % q'V?:L% htxflc
                                   ..
                                                      f %%F OJRî.
                                                                S'
                                        t1f?0 hltlf7F1 $h)hyp) pç.F
                                        @ lA'Mh $=ù/7-
                                                     .774,
                                                         *
                                                         2.8
